 

Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

TAX MATTERS AGREEMENT

 

 

by and between

 

 

Viacom Inc.

 

and

 

New Viacom Corp.

 

 

Dated as of December 30, 2005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

Section 1.1

Certain Defined Terms

2

Section 1.2

Additional Definitions

9

 

 

 

ARTICLE II TAX RETURN FILINGS

9

Section 2.1

Filing of Federal Consolidated Tax Returns

9

Section 2.2

Allocation of Responsibility for Federal Income Taxes for Pre-Separation Periods

9

Section 2.3

The 2005 Federal Consolidated Income Tax Return

9

Section 2.4

Tax Returns for Taxable Periods Beginning After the Separation Date

11

Section 2.5

Amended Returns; Refunds; Carrybacks

12

 

 

 

ARTICLE III TAX CONTEST

13

Section 3.1

Tax Contest

13

Section 3.2

Notice and Overriding Elections; Freezing Liability with Respect to a Tax
Contest; Assuming Control of a Tax Contest; Correlative Adjustments.

14

Section 3.3

Recalculation of the Share of Liability to Reflect Adjustments

15

Section 3.4

Interest Netting

16

Section 3.5

Certain Dutch Tax Return Filings

16

 

 

 

ARTICLE IV SPIN-OFF DISQUALIFICATION AND OTHER TAXES ARISING FROM SEPARATION
TRANSACTIONS

17

Section 4.1

Indemnification by New Viacom

17

Section 4.2

Indemnification by CBS

17

Section 4.3

Treatment of Other Income Tax Items Attributable to the Separation Transactions

18

Section 4.4

Dual Consolidated Losses.

18

 

 

 

ARTICLE V PAYMENTS MADE UNDER THIS AGREEMENT

19

Section 5.1

Interest

19

Section 5.2

Tax Treatment of Payments Made Under This Agreement

19

Section 5.3

Tax Effecting Obligations Under This Agreement

19

Section 5.4

Direct Payments to the IRS

20

 

 

 

ARTICLE VI STATE, LOCAL AND FOREIGN INCOME TAXES

20

Section 6.1

State, Local and Foreign Income Taxes; Capital Taxes

20

Section 6.2

Certain Transfer Taxes

21

 

 

 

ARTICLE VII DISPUTE RESOLUTION

21

 

--------------------------------------------------------------------------------


 

ARTICLE VIII CONFIDENTIALITY; EXCHANGE OF INFORMATION

21

Section 8.1

Ownership of Income Tax Information

21

Section 8.2

Restrictions on Disclosure of Income Tax Information

22

Section 8.3

Disclosure of Income Tax Information

22

Section 8.4

Access to Income Tax Information

23

Section 8.5

Record Retention

24

Section 8.6

Income Tax Information Relating to Non-Income Taxes

25

Section 8.7

Witness Services

25

Section 8.8

Privileged Matters

26

Section 8.9

Tax Library

28

 

 

 

ARTICLE IX MISCELLANEOUS

28

Section 9.1

Termination

28

Section 9.2

Effect of Termination

28

Section 9.3

Amendments

28

Section 9.4

Waiver

28

Section 9.5

Limitation of Liability

29

Section 9.6

Expenses

29

Section 9.7

Counterparts

29

Section 9.8

Notices

29

Section 9.9

Severability

30

Section 9.10

Entire Agreement; Assignment

31

Section 9.11

Parties in Interest

31

Section 9.12

Governing Law

31

Section 9.13

Waiver of Jury Trial

31

Section 9.14

Headings

32

Section 9.15

Survival of Covenants

32

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (the “Agreement”), dated as of December 30, 2005 is
entered into by and between Viacom Inc., a Delaware corporation (“Viacom”), and
New Viacom Corp., a Delaware corporation (“New Viacom”).

 

WHEREAS, Viacom, directly and through its various subsidiaries, is engaged in
the CBS Business and the New Viacom Business;

 

WHEREAS, the Board of Directors of Viacom has determined that it is in the best
interests of Viacom and its stockholders to separate Viacom into two separate,
publicly traded companies, which will operate the CBS Business and the New
Viacom Business, respectively;

 

WHEREAS, in order to effect such separation, (i) Viacom will, and will cause its
Subsidiaries to, transfer to New Viacom and to the New Viacom Subsidiaries all
of the Subsidiaries, assets and liabilities of Viacom and its Subsidiaries that
relate primarily to the New Viacom Business and that are not already owned or
otherwise held by New Viacom and the New Viacom Subsidiaries, (ii) New Viacom
will, and will cause the New Viacom Subsidiaries to, transfer to Viacom and the
CBS Subsidiaries all of the Subsidiaries, assets and liabilities of New Viacom
and the New Viacom Subsidiaries that relate primarily to the CBS Business and
that are not already owned or otherwise held by Viacom and the CBS Subsidiaries,
in each case in the manner set forth and except as otherwise provided in the
Separation Agreement and the Ancillary Agreements and (iii) Viacom and Viacom
Merger Sub Inc., a Delaware corporation, will consummate the Merger (the
transactions described in clauses (i), (ii) and (iii) collectively, the
“Separation Transactions”);

 

WHEREAS, prior to consummation of the Separation Transactions, Viacom is the
common parent corporation of an affiliated group of corporations within the
meaning of Section 1504 of the Code;

 

WHEREAS, in the Merger, Viacom will be renamed “CBS Corporation” (“CBS”) and New
Viacom will be renamed “Viacom Inc.” and, after the Separation Date, CBS and its
Subsidiaries will conduct the CBS Business and New Viacom and its Subsidiaries
will conduct the New Viacom Business;

 

WHEREAS, in the Merger, each share of stock of Viacom outstanding immediately
prior to the Effective Time (as defined in the Merger Agreement) shall be
canceled and shall be converted automatically into the right to receive 0.5
shares of common stock of New Viacom, and 0.5 shares of common stock of CBS.

 

WHEREAS, the distribution of stock in New Viacom to the shareholders of Viacom
is intended to qualify as a tax-free reorganization under
Section 368(a)(1)(D) of the Code and as tax-free under Sections 355 and 361 of
the Code;

 

--------------------------------------------------------------------------------


 

WHEREAS, Viacom and New Viacom wish to allocate and settle among themselves in
an equitable manner, among other things, all applicable federal, state, local
and foreign Income Taxes for all taxable periods that include or end prior to
the Separation Date; and

 

WHEREAS, it is appropriate and desirable for Viacom and New Viacom to set forth
the principles and responsibilities of the parties to this Agreement with
respect to indemnification for Income Taxes, proceedings and other matters
relating to Income Taxes, Capital Taxes and Transfer Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:

 


ARTICLE I



DEFINITIONS

 

Section 1.1                                      Certain Defined Terms.  For
purposes of this Agreement:

 

“2005 Consolidated Tax Return” means the U.S. federal consolidated Income Tax
Return for the Old Viacom Group for the 2005 calendar year.

 

“Actually Received” has the following meaning:  an Income Tax benefit shall be
treated as Actually Received by any Person at the time at which and to the
extent that (i) a cash payment is received from the appropriate taxing authority
in respect of such Income Tax benefit or (ii) the amount of Income Taxes payable
by such Person is reduced below the amount of Income Taxes that such Person
would be required to pay but for such incremental Income Tax benefit.

 

“Adjusted Swap Rate” means the bid-side quote for U.S. dollar interest rate
swaps, plus 50 basis points, as shown on Bloomberg page IRSB as of the close of
business on the date as of which the determination is to be made for swaps with
a maturity closest to the average life of the payments being discounted.

 

“Capital Tax” and “Capital Taxes” means (i) any and all state and local taxes
imposed on capital, net worth or equity, (ii) any and all interest, penalties,
additions to tax, or additional amounts imposed by any taxing authority in
connection with (A) any item described in clause (i) or this clause (ii) or
(B) the failure to comply with any requirement imposed with respect to any Tax
Return relating to any Capital Tax, and (iii) any obligation with respect to any
item described in clause (i) and/or (ii) above payable by reason of contract,
assumption, transferee or successor liability, operation of Law, or otherwise.

 

“Carryback” has the meaning set forth in Section 2.5(c).

 

2

--------------------------------------------------------------------------------


 

“CBS Adjusted Tax Liability” means, with respect to any taxable period (or
portion thereof) ending on or before the Separation Date, the sum of (i) the CBS
Business Tax and (ii) the product of (x) 0.5 and (y) the amount equal to the Old
Viacom Tax Liability minus the sum of the CBS Business Tax and the New Viacom
Business Tax; in each case, with respect to such taxable period.  For the
avoidance of doubt, the amount described in clause (ii)(y) of this definition
may be a negative number.

 

“CBS Business” has the meaning set forth in the Separation Agreement, except,
for purposes of this Agreement, without regard to whether such business is
conducted before or after consummation of the Separation Transactions.

 

“CBS Business Tax” means, with respect to any taxable period (or portion
thereof) ending on or before the Separation Date, the federal Income Tax
liability that the Old Viacom Group would have if (i) during the entirety of the
particular taxable period (or portion thereof), it owned only the assets and
conducted only the activities and operations of the CBS Business and the CBS
Discontinued Operations, (ii) any and all carryforwards and Carrybacks of tax
attributes of the Old Viacom Group arising on or before the Separation Date
(regardless of whether originating from a segment of the CBS Business, the CBS
Discontinued Operations, the New Viacom Business or the New Viacom Discontinued
Operations) actually available in such taxable period (or portion thereof) were
taken into account, (iii) any and all Carrybacks of tax attributes of any CBS
Entity arising after the Separation Date actually available in such taxable
period (or portion thereof) were taken into account, (iv) solely for purposes of
applying Section 2.5(c) to a CBS Carryback, taking into account any New Viacom
Carryback arising in earlier taxable periods, (v) any tax attribute generated in
the same taxable period (or portion thereof) but not absorbed in the computation
of the New Viacom Business Tax for the same taxable period (or portion thereof)
were taken into account, and (vi) items relating to the issues described in the
Schedule resulting from a Resolution of such issues were taken into account in
the percentages allocated to CBS therein.  For the avoidance of doubt, for
purposes of this definition, the definition of New Viacom Business Tax and the
calculations relating thereto, the same carryforward or carryback tax attribute
may be used in computing the CBS Business Tax and the New Viacom Business Tax.

 

“CBS Carryback” means a Carryback with respect to a net operating loss, a net
capital loss or any other tax attribute incurred by CBS after the Separation
Date.

 

“CBS Discontinued Operations” means any terminated, divested or discontinued
business the assets and liabilities of which are allocated to CBS pursuant to
the Separation Agreement and not included in the CBS Business.

 

“CBS Entities” or the “CBS Group” means, collectively, CBS and the CBS
Subsidiaries; “CBS Entity” means CBS or any CBS Subsidiary.

 

“CBS Estimated Tax Payments” means, with respect to any taxable period (or
portion thereof) ending on or before the Separation Date, the sum of (i) the
total amount of estimated federal Income Tax payments made on or prior to the
Separation Date multiplied by the CBS Original Tax Percentage and (ii) the total
amount for which

 

3

--------------------------------------------------------------------------------


 

CBS is responsible and paid to the taxing authorities pursuant to
Section 2.3(b)(i) with respect to estimated federal Income Tax payments made
after the Separation Date.

 

“CBS Original Tax Percentage” means a percentage equal to the CBS Adjusted Tax
Liability for any taxable period (or portion thereof) ending on or before the
Separation Date divided by the Old Viacom Tax Liability for such taxable period,
as the amount of those liabilities were determined based on the original federal
consolidated Income Tax Return actually filed for such taxable period, provided,
however, that, for purposes of this definition, (i) the CBS Adjusted Tax
Liability will be calculated without taking into account any contribution made
in December 2005 or later to a qualified benefit plan that is allocated to CBS
pursuant to the Separation Agreement and (ii) the Old Viacom Tax Liability will
be calculated without taking into account any contribution made in December 2005
or later to a qualified benefit plan that is allocated to CBS or New Viacom, as
the case may be, pursuant to the Separation Agreement.  For the avoidance of
doubt, adjustments made to the CBS Adjusted Tax Liability or to the Old Viacom
Tax Liability after such original filing (or such finalization) shall not, for
purposes of this Agreement, change the CBS Original Tax Percentage.

 

“CBS Tax Packages” means, collectively, all Tax Packages for a particular
taxable period (or portion thereof) with respect to the CBS Business and the CBS
Discontinued Operations.  A “CBS Tax Package” means a Tax Package with respect
to a part of the CBS Business and/or the CBS Discontinued Operations.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Income Tax Information” has the meaning set forth in
Section 8.2(a).

 

“Current Practices” means of the current practices, tax accounting methods, and
positions used by the members of the Old Viacom Group as of the Separation Date
in connection with any and all Income Tax matters, including the preparation of
Tax Packages and the preparation and filing of Tax Returns, revised as
appropriate to take into account (i) changes in the applicable Law after the
Separation Date, (ii) good faith resolutions of Tax Contests after the
Separation Date and (iii) methods or positions adopted in the preparation of
Income Tax Returns previously filed (after the Separation Date) in accordance
with this Agreement.

 

“DCL” has the meaning set forth in Section 4.4(a).

 

“DCL Closing Agreement” has the meaning set forth in Section 4.4(a).

 

“Deviation” has the meaning set forth in Section 2.3(a)(ii).

 

“Dispute” has the meaning set forth in Section 2.3(a)(ii).

 

“Electing Party” has the meaning set forth in Section 3.2(a).

 

4

--------------------------------------------------------------------------------


 

“Election” has the meaning set forth in Section 3.2(a).

 

“Governmental Authority” has the meaning set forth in the Separation Agreement.

 

“Income Tax Information” means any and all records, documents, data and other
information relating to Income Taxes, including, without limitation, Income Tax
Returns and Tax Packages.

 

“Income Tax Returns” means any Tax Return relating to Income Taxes.

 

“Income Taxes” means (i) any and all federal, state, local and foreign taxes
based upon, measured by, or computed by reference to net income or profits
(including alternative minimum tax), (ii) any and all interest, penalties,
additions to tax, or additional amounts imposed by any taxing authority in
connection with (A) any item described in clause (i) or this clause (ii) or
(B) the failure to comply with any requirement imposed with respect to any
Income Tax Return, and (iii) any obligation with respect to Income Taxes
described in clause (i) and/or (ii) above payable by reason of contract,
assumption, transferee or successor liability, operation of Law, Treasury
Regulation section 1.1502-6(a) or 1.1502-78 (or predecessor or successor thereof
or any analogous or similar provisions under Law) or otherwise.

 

“Interest Netting Rules” means Section 6621(d) of the Code and any similar
provision of state, local or foreign Law.

 

“IRS” means the U.S. Internal Revenue Service.

 

“IRS Private Letter Ruling” means the federal income tax rulings issued to Old
Viacom on November 22, 2005 by the IRS in connection with the Separation
Transactions.

 

“Joint Owner” has the meaning set forth in Section 8.3.

 

“New Viacom Adjusted Tax Liability” means, with respect to any taxable period
(or portion thereof) ending on or before the Separation Date, the sum of (i) the
New Viacom Business Tax and (ii) the product of (x) 0.5 and (y) the amount equal
to the Old Viacom Tax Liability minus the sum of the CBS Business Tax and the
New Viacom Business Tax; in each case, with respect to such taxable period.  For
the avoidance of doubt, the amount described in clause (ii)(y) of this
definition may be a negative number.

 

“New Viacom Business” has the meaning set forth in the Separation Agreement,
except, for purposes of this Agreement, without regard to whether such business
is conducted before or after consummation of the Separation Transactions.

 

“New Viacom Business Tax” means, with respect to any taxable period (or portion
thereof) ending on or before the Separation Date, the federal Income Tax
liability that the Old Viacom Group would have if (i) during the entirety of the
particular

 

5

--------------------------------------------------------------------------------


 

taxable period (or portion thereof), it owned only the assets and conducted only
the activities and operations of the New Viacom Business and/or the New Viacom
Discontinued Operations, (ii) any and all carryforwards and Carrybacks of tax
attributes of the Old Viacom Group arising on or before the Separation Date
(regardless of whether originating from a segment of the CBS Business, the CBS
Discontinued Operations, the New Viacom Business or the New Viacom Discontinued
Operations) actually available in such taxable period (or portion thereof) were
taken into account, (iii) any and all Carrybacks of tax attributes of any New
Viacom Entity arising after the Separation Date actually available in such
taxable period (or portion thereof) were taken into account, (iv) solely for
purposes of applying Section 2.5(c) to a New Viacom Carryback, taking into
account any CBS Carryback arising in earlier taxable periods, (v) any tax
attribute generated in the same taxable period (or portion thereof) but not
absorbed in the computation of the CBS Business Tax for the same taxable period
(or portion thereof) were taken into account, and (vi) items relating to the
issues described in the Schedule resulting from a Resolution of such issues were
taken into account in the percentages allocated to New Viacom therein.  For the
avoidance of doubt, for purposes of this definition, the definition of CBS
Business Tax and the calculations relating thereto, the same carryforward or
carryback tax attribute may be used in computing the CBS Business Tax and the
New Viacom Business Tax.

 

“New Viacom Carryback” means a Carryback with respect to a net operating loss, a
net capital loss or any other tax attribute incurred by New Viacom after the
Separation Date.

 

“New Viacom Discontinued Operations” means any terminated, divested or
discontinued business the assets and liabilities of which are allocated to New
Viacom pursuant to the Separation Agreement and not included in the New Viacom
Business.

 

“New Viacom Entities” or the “New Viacom Group” means, collectively, New Viacom
and the New Viacom Subsidiaries; “New Viacom Entity” means New Viacom or any New
Viacom Subsidiary.

 

“New Viacom Estimated Tax Payments” means, with respect to any taxable period
(or portion thereof) ending on or before the Separation Date, the sum of (i) the
total amount of estimated payments made on or prior to the Separation Date
multiplied by the New Viacom Original Tax Percentage and (ii) the total amount
for which New Viacom is responsible and paid to CBS pursuant to
Section 2.3(b)(i) with respect to estimated payments made after the Separation
Date.

 

“New Viacom Original Tax Percentage” means a percentage equal to the New Viacom
Adjusted Tax Liability for any taxable period (or portion thereof) ending on or
before the Separation Date divided by the Old Viacom Tax Liability for such
taxable period, as the amount of those liabilities were determined based on the
original federal consolidated Income Tax Return actually filed for such taxable
period, provided, however, that, for purposes of this definition, (i) the New
Viacom Adjusted Tax Liability will be calculated without taking into account any
contribution made in December 2005 or later to a qualified benefit plan that is
allocated to New Viacom pursuant to the

 

6

--------------------------------------------------------------------------------


 

Separation Agreement and (ii) the Old Viacom Tax Liability will be calculated
without taking into account any contribution made in December 2005 or later to a
qualified benefit plan that is allocated to CBS or New Viacom, as the case may
be, pursuant to the Separation Agreement.  For the avoidance of doubt,
adjustments made to the New Viacom Adjusted Tax Liability or to the Old Viacom
Tax Liability after such original filing (or such finalization) shall not, for
purposes of this Agreement, change the New Viacom Original Tax Percentage.

 

“New Viacom Tax Packages” means, collectively, all Tax Packages for a particular
taxable period (or portion thereof) with respect to the New Viacom Business and
the New Viacom Discontinued Operations.  A “New Viacom Tax Package” means a Tax
Package with respect to a part of the New Viacom Business and/or the New Viacom
Discontinued Operations.

 

“Non-Settling Party” has the meaning set forth in Section 3.2(b).

 

“Old Viacom Group” means the affiliated group of corporations (within the
meaning of Section 1504 of the Code) of which the common parent is Viacom for
taxable periods (or portions thereof) ending on or before the Separation Date.

 

“Old Viacom Return” means the U.S. federal consolidated income Tax Return for
the Old Viacom Group for any taxable period ending on or prior to December 31,
2005.

 

“Old Viacom Tax Liability” means, with respect to any taxable period (or portion
thereof) ending on or before the Separation Date, the federal Income Tax
liability of the Old Viacom Group.

 

“Overriding Party” has the meaning set forth in Section 3.2(a).

 

“Payment” has the meaning set forth in Section 5.3.

 

“Person” has the meaning set forth in the Separation Agreement.

 

“Post-Separation Date Interest” has the meaning set forth in the Separation
Agreement.

 

“Pre-Separation Liability” has the meaning set forth in the Separation
Agreement.

 

“Pre-Separation Period” means any taxable period (or portion thereof) ending on
or before the Separation Date.

 

“Providing Party” has the meaning set forth in Section 8.4(a).

 

“Records” has the meaning set forth in the Separation Agreement.

 

7

--------------------------------------------------------------------------------


 

“Refund” means, with respect to any Person, any refund of Income Taxes including
any reduction of Income Tax liabilities by means of a credit, offset or
otherwise, but excluding any interest payable by the appropriate taxing
authority.

 

“Related Party” has the meaning set forth in Section 8.4(a).

 

“Representative” has the meaning set forth in the Separation Agreement.

 

“Requesting Party” has the meaning set forth in Section 8.4(a).

 

“Section 3.2 Settlement Amount” has the meaning set forth in Section 3.2(d).

 

“Separation Agreement” means the Separation Agreement by and between Viacom and
New Viacom, dated as of December 19, 2005, and thereafter as amended.

 

“Separation Transactions” has the meaning set forth in the Recitals.

 

“Settling Party” has the meaning set forth in Section 3.2(d).

 

“Special Committee” means a committee whose members are the chair of the audit
committee of CBS and the chair of the audit committee of New Viacom.

 

“Spin-Off Disqualification” means the failure of any of the transactions taken
in connection with the Separation Transactions from qualifying for tax-free
treatment, where tax-free treatment was intended by the parties as reflected in
the IRS Private Letter Ruling.

 

“Tax Basis” has the meaning set forth in Section 5.3.

 

“Tax Contest” has the meaning set forth in Section 3.1.

 

“Tax Opinion” means the opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP
to Old Viacom, dated December 30, 2005, addressing the federal income tax
treatment of certain components of the Separation Transactions.

 

“Tax Package” means all of the information necessary to prepare a Tax Return for
a particular taxable period (or portion thereof) with respect to an activity or
operation conducted by Old Viacom or any direct or indirect Subsidiary of Old
Viacom.

 

“Tax Return” means any returns, reports, declarations, elections, notices,
designations, filings, statements, forms, and information returns and reports
filed or required to be filed with any taxing authority in respect of Taxes,
including any schedules thereto.

 

“Transfer Taxes” shall mean any Taxes (other than Income Taxes and Capital
Taxes) that the parties have agreed to share under the Separation Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 1.2                                      Additional Definitions. 
Capitalized terms not defined in this Agreement shall have the meaning ascribed
to them in the Separation Agreement.

 


ARTICLE II



TAX RETURN FILINGS


 

Section 2.1                                      Filing of Federal Consolidated
Tax Returns.  New Viacom and CBS shall cause the New Viacom Entities and the CBS
Entities to be included in the Old Viacom Group through the Separation Date to
the extent permitted under federal Income Tax Law.

 

Section 2.2                                      Allocation of Responsibility
for Federal Income Taxes for Pre-Separation Periods.  With respect to the Old
Viacom Tax Liability for each Pre-Separation Period, (i) New Viacom will be
responsible for the portion equal to New Viacom Adjusted Tax Liability for such
taxable period and (ii) CBS will be responsible for the portion equal to the CBS
Adjusted Tax Liability for such taxable period.

 

Section 2.3                                      The 2005 Federal Consolidated
Income Tax Return.

 


(A)                                  PREPARATION AND FILING OF THE 2005 FEDERAL
CONSOLIDATED INCOME TAX RETURN.


 

(I)                                     NEW VIACOM SHALL PROVIDE CBS, NO LATER
THAN APRIL 30, 2006, WITH THE NEW VIACOM TAX PACKAGES WITH RESPECT TO THE 2005
CALENDAR YEAR IN A CORPTAX FORMAT CURRENTLY IN USE BY THE EXISTING TAX
DEPARTMENT.  CBS SHALL PREPARE THE CBS TAX PACKAGES WITH RESPECT TO THE SAME
TAXABLE YEAR.  NEW VIACOM AND CBS SHALL (1) COOPERATE WITH EACH OTHER IN
PREPARING TAX PACKAGES FOR ENTITIES THAT CONDUCT PART OF THE NEW VIACOM BUSINESS
OR THE NEW VIACOM DISCONTINUED OPERATIONS ON THE ONE HAND AND PART OF THE CBS
BUSINESS OR THE CBS DISCONTINUED OPERATIONS ON THE OTHER HAND, AND (2) JOINTLY
PREPARE TAX PACKAGES WITH RESPECT TO ASSETS, LIABILITIES, ACTIVITIES OR
OPERATIONS THAT DO NOT CONSTITUTE PART OF THE NEW VIACOM BUSINESS, THE NEW
VIACOM DISCONTINUED OPERATIONS, THE CBS BUSINESS, OR THE CBS DISCONTINUED
OPERATIONS.  THE TAX PACKAGES FOR THE 2005 CALENDAR YEAR SHALL BE PREPARED ON A
BASIS CONSISTENT WITH CURRENT PRACTICES.  NEW VIACOM SHALL ALSO PROMPTLY PROVIDE
CBS WITH ANY INFORMATION REASONABLY REQUESTED TO PREPARE THE 2005 CONSOLIDATED
TAX RETURN AND TO DETERMINE ESTIMATED INCOME TAX PAYMENTS, CURRENT AND DEFERRED
INCOME TAX LIABILITIES, AND INCOME TAX RESERVE ITEMS.

 

(II)                                  CBS SHALL HAVE PRIMARY RESPONSIBILITY FOR
PREPARING THE 2005 CONSOLIDATED TAX RETURN (INCLUDING REQUESTS FOR EXTENSIONS
THEREOF).  CBS SHALL

 

9

--------------------------------------------------------------------------------


 

PREPARE SUCH TAX RETURN IN A MANNER CONSISTENT WITH CURRENT PRACTICES AND SHALL
REPORT ON SUCH TAX RETURN THE INFORMATION AND POSITIONS PROPERLY CONTAINED IN
THE TAX PACKAGES EXCEPT TO THE EXTENT CBS DETERMINES THAT A DEVIATION IS
APPROPRIATE AS A RESULT OF (I) CONSOLIDATING THE VARIOUS TAX PACKAGES OR
(II) INFORMATION OR A POSITION CONTAINED IN A NEW VIACOM TAX PACKAGE BEING
INCONSISTENT WITH INFORMATION OR A POSITION CONTAINED IN A CBS TAX PACKAGE (A
“DEVIATION”).  CBS SHALL DELIVER TO NEW VIACOM FOR ITS REVIEW A FINAL DRAFT OF
THE 2005 CONSOLIDATED TAX RETURN AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE
(WITH EXTENSIONS) SUCH TAX RETURN IS REQUIRED TO BE FILED.  IF NEW VIACOM
BELIEVES THAT SUCH TAX RETURN IS INCONSISTENT WITH THE SECOND PRECEDING SENTENCE
OR CONTAINS A DEVIATION WITH WHICH IT DISAGREES, NEW VIACOM MAY PROVIDE CBS
COMMENTS TO THAT EFFECT NO LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF THE
DRAFT TAX RETURN AND SUCH COMMENTS SHALL SPECIFY WHICH POSITIONS IN SUCH DRAFT,
IF ANY, NEW VIACOM BELIEVES ARE INCONSISTENT WITH THE PRINCIPLES CONTAINED IN
THE SECOND PRECEDING SENTENCE AND WITH WHICH DEVIATIONS IT DISAGREES
(“DISPUTES”).  DISPUTES THAT ARE NOT PROMPTLY RESOLVED SHALL BE RESOLVED BY AN
ARBITRATOR IN ACCORDANCE WITH ARTICLE VII.  CBS SHALL TIMELY FILE SUCH TAX
RETURN, AS MODIFIED TO REFLECT THE RESOLUTION OF ANY DISPUTE.  IF ANY DISPUTE
REMAINS UNRESOLVED SEVEN (7) DAYS BEFORE THE DUE DATE (WITH EXTENSIONS) FOR
FILING SUCH TAX RETURN (REGARDLESS OF WHETHER THE DISPUTE HAS BEEN SUBMITTED TO
AN ARBITRATOR), SUCH DISPUTE SHALL BE SUBMITTED TO THE SPECIAL COMMITTEE, WHICH
SHALL DECIDE HOW, FOR PURPOSES OF FILING SUCH TAX RETURN, THE ITEMS THAT ARE THE
SUBJECT OF THE DISPUTE WILL BE REPORTED ON SUCH TAX RETURN IF THE PARTIES DO NOT
AGREE AND NO DECISION HAS BEEN MADE BY THE ARBITRATOR PRIOR TO THE DUE DATE OF
SUCH TAX RETURN (WITH EXTENSIONS).  CBS SHALL TIMELY FILE SUCH TAX RETURN,
PROPERLY REFLECTING THEREON THE AGREEMENT OF THE PARTIES, THE DECISION OF THE
SPECIAL COMMITTEE OR THE DECISION OF THE ARBITRATOR, AS APPLICABLE, ON THE DATE
SUCH TAX RETURN IS REQUIRED TO BE FILED (WITH EXTENSIONS).  IF THE DISPUTE IS
SUBSEQUENTLY RESOLVED BY THE PARTIES OR BY AN ARBITRATOR IN ACCORDANCE WITH
ARTICLE VII IN A MANNER CONTRARY TO THE 2005 CONSOLIDATED TAX RETURN AS FILED,
THEN, IN ACCORDANCE WITH THE PROCEDURES CONTAINED IN THIS SECTION 2.3(A)(II),
CBS SHALL PREPARE AN AMENDED 2005 CONSOLIDATED TAX RETURN IN A MANNER NECESSARY
TO EFFECTUATE SUCH RESOLUTION AND FILE SUCH AMENDED TAX RETURN.  IF EITHER PARTY
DESIRES THE FILING OF A REQUEST FOR AN EXTENSION OF TIME WITHIN WHICH TO FILE
THE 2005 CONSOLIDATED TAX RETURN, THEN CBS SHALL PREPARE ANY TAX RETURN
NECESSARY TO OBTAIN SUCH EXTENSION AND FILE SUCH TAX RETURN.  CBS SHALL PAY ANY
AND ALL THIRD-PARTY COSTS AND EXPENSES INCURRED BY CBS, AND NEW VIACOM SHALL PAY
ANY AND ALL THIRD-PARTY COSTS AND EXPENSES INCURRED BY NEW VIACOM, IN CONNECTION
WITH THE PREPARATION OF THE 2005 CONSOLIDATED TAX RETURN.

 


(B)                                 PAYMENTS OF THE 2005 OLD VIACOM GROUP TAX
LIABILITY.


 

(I)                                     IF ONE OR MORE ESTIMATED FEDERAL INCOME
TAX PAYMENTS ARE REQUIRED TO BE MADE WITH RESPECT TO THE OLD VIACOM TAX
LIABILITY FOR THE 2005 CALENDAR YEAR AFTER THE SEPARATION DATE, THEN NEW VIACOM
AND CBS SHALL EACH FUND 50% OF SUCH ESTIMATED PAYMENTS.  AMOUNTS PAYABLE AFTER
THE SEPARATION DATE AS ESTIMATED PAYMENTS WITH RESPECT TO THE OLD VIACOM TAX
LIABILITY FOR THE 2005 CALENDAR YEAR SHALL BE DETERMINED IN GOOD FAITH BY NEW
VIACOM AND CBS AND, ANY DISAGREEMENT RELATING THERETO SHALL BE REFERRED TO, AND
RESOLVED BY, THE SPECIAL COMMITTEE.

 

10

--------------------------------------------------------------------------------


 

(II)                                  IF A PAYMENT IS REQUIRED TO BE MADE (OTHER
THAN BY REASON OF A TAX CONTEST OR FOR ESTIMATED INCOME TAXES) WITH RESPECT TO
THE OLD VIACOM TAX LIABILITY FOR THE 2005 CALENDAR YEAR AFTER THE SEPARATION
DATE AND AFTER SUCH OLD VIACOM TAX LIABILITY HAS BEEN DETERMINED IN ACCORDANCE
WITH THIS AGREEMENT, THEN (1) NEW VIACOM SHALL BEAR THE PORTION OF SUCH PAYMENT
OBLIGATION EQUAL TO THE EXCESS, IF ANY, OF THE NEW VIACOM ADJUSTED TAX LIABILITY
OVER THE NEW VIACOM ESTIMATED TAX PAYMENTS, AND (2) CBS SHALL BEAR THE PORTION
OF SUCH PAYMENT OBLIGATION EQUAL TO THE EXCESS, IF ANY, OF THE CBS ADJUSTED TAX
LIABILITY OVER THE CBS ESTIMATED TAX PAYMENTS, IN EACH CASE, FOR SUCH TAXABLE
PERIOD.

 

(III)                               WHERE, PURSUANT TO THIS SECTION 2.3(B), NEW
VIACOM IS REQUIRED TO BEAR A PORTION OF ANY PAYMENT MADE AFTER THE SEPARATION
DATE WITH RESPECT TO THE OLD VIACOM TAX LIABILITY FOR THE 2005 CALENDAR YEAR,
THEN NEW VIACOM SHALL REMIT ITS SHARE TO CBS TWO (2) BUSINESS DAYS BEFORE THE
DUE DATE FOR SUCH PAYMENT.  CBS SHALL TIMELY REMIT THE ENTIRE AMOUNT OF THE
PAYMENT OBLIGATION TO THE IRS AND SHALL THEREAFTER PROMPTLY PROVIDE NEW VIACOM
WITH DOCUMENTATION EVIDENCING ITS PAYMENT TO THE IRS.

 

(IV)                              WHERE ONE PARTY HAS PAID MORE, AND THE OTHER
PARTY HAS PAID LESS, THAN THE AMOUNT FOR WHICH IT IS RESPONSIBLE UNDER THIS
SECTION 2.3(B) WITH RESPECT TO THE OLD VIACOM TAX LIABILITY FOR THE 2005
CALENDAR YEAR, THEN THE OTHER PARTY SHALL REMIT TO SUCH PARTY THE AMOUNT OF SUCH
OVERPAYMENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE 2005 CONSOLIDATED TAX RETURN
HAS BEEN FILED.

 

Section 2.4                                      Tax Returns for Taxable Periods
Beginning After the Separation Date.

 


(A)                                  THE NEW VIACOM ENTITIES SHALL BE SOLELY
RESPONSIBLE FOR PREPARING AND FILING ALL FEDERAL INCOME TAX RETURNS RELATING TO
THE NEW VIACOM ENTITIES FOR TAXABLE PERIODS BEGINNING AFTER THE SEPARATION
DATE.  THE NEW VIACOM ENTITIES SHALL BE SOLELY RESPONSIBLE FOR ANY INCOME TAXES
DUE WITH RESPECT TO THE NEW VIACOM ENTITIES ATTRIBUTABLE TO ANY AND ALL TAXABLE
PERIODS (OR PORTION THEREOF) BEGINNING AFTER THE SEPARATION DATE.


 


(B)                                 THE CBS ENTITIES SHALL BE SOLELY RESPONSIBLE
FOR PREPARING AND FILING ALL FEDERAL INCOME TAX RETURNS RELATING TO THE CBS
ENTITIES FOR TAXABLE PERIODS BEGINNING AFTER THE SEPARATION DATE.  THE CBS
ENTITIES SHALL BE SOLELY RESPONSIBLE FOR ANY INCOME TAXES DUE WITH RESPECT TO
THE CBS ENTITIES ATTRIBUTABLE TO ANY AND ALL TAXABLE PERIODS (OR PORTIONS
THEREOF) BEGINNING AFTER THE SEPARATION DATE.


 


(C)                                  NONE OF THE NEW VIACOM ENTITIES NOR THE CBS
ENTITIES SHALL BE OBLIGATED TO CBS OR NEW VIACOM, RESPECTIVELY, FOR USING ANY
TAX ATTRIBUTES AFTER THE SEPARATION DATE, WHICH AROSE IN A TAXABLE PERIOD (OR
PORTION THEREOF) BEGINNING ON OR BEFORE THE SEPARATION DATE.

 

11

--------------------------------------------------------------------------------


 

Section 2.5                                      Amended Returns; Refunds;
Carrybacks.

 


(A)                                  AMENDED RETURNS.


 

(I)                                     SUBJECT TO SECTION 3.2 AND ACTING IN
GOOD FAITH, NEW VIACOM SHALL HAVE THE RIGHT TO REQUIRE CBS TO FILE, AND CBS
SHALL HAVE THE RIGHT TO FILE, AN AMENDED OLD VIACOM RETURN FOR ANY TAXABLE
PERIOD ENDING ON OR PRIOR TO DECEMBER 31, 2005 IF AND ONLY IF THE NEW POSITIONS
DESIRED TO BE REFLECTED ON SUCH AMENDED TAX RETURN COULD HAVE BEEN REPORTED ON
THE ORIGINAL TAX RETURN HAD THEY BEEN INCLUDED IN THE ORIGINAL TAX PACKAGE AND
PREPARED IN A MANNER CONSISTENT WITH CURRENT PRACTICES.  CBS SHALL PROMPTLY FILE
AMENDED TAX RETURNS, WHICH SATISFY THE REQUIREMENTS OF THE PREVIOUS SENTENCE,
THAT ARE REQUESTED TO BE FILED BY NEW VIACOM.  EXCEPT AS PROVIDED IN THE SECOND
PRECEDING SENTENCE, CBS SHALL NOT BE PERMITTED TO FILE, AND NEW VIACOM SHALL NOT
HAVE THE RIGHT TO CAUSE TO BE FILED, AN AMENDED OLD VIACOM RETURN FOR ANY
TAXABLE PERIOD ENDING ON OR PRIOR TO DECEMBER 31, 2005.  EITHER PARTY, ACTING IN
GOOD FAITH, SHALL BE ENTITLED TO EXTEND, OR CAUSE TO BE EXTENDED, THE APPLICABLE
STATUTE OF LIMITATIONS FOR ANY TAXABLE PERIOD THAT INCLUDES OR ENDS PRIOR TO THE
SEPARATION DATE IF SUCH EXTENSION IS REASONABLY NECESSARY IN CONNECTION WITH
FILING AN AMENDED OLD VIACOM RETURN IN ACCORDANCE WITH THIS SECTION 2.5(A).

 

(II)                                  CBS SHALL HAVE PRIMARY RESPONSIBILITY FOR
PREPARING ANY AMENDED TAX RETURN PERMITTED TO BE AMENDED AND FILED IN ACCORDANCE
WITH SECTION 2.5(A)(I).  THE PARTY REQUESTING THE FILING OF AN AMENDED TAX
RETURN SHALL PREPARE AND DELIVER A NEW TAX PACKAGE TO CBS, WHICH SHALL BE
PREPARED IN A MANNER CONSISTENT WITH CURRENT PRACTICES.  ALL AMENDED TAX RETURNS
SHALL BE PREPARED IN A MANNER CONSISTENT WITH THE SECOND SENTENCE IN
SECTION 2.3(A)(II) AND SHALL BE SUBJECT TO THE PROCEDURES SPECIFIED IN
SECTION 2.3(A)(II) (INCLUDING THIRD-PARTY COSTS AND EXPENSES).

 


(B)                                 REFUNDS.  EXCEPT AS PROVIDED IN
SECTION 2.5(C), ANY REFUNDS FOR ANY PRE-SEPARATION PERIOD SHALL BE ALLOCATED
BETWEEN NEW VIACOM AND CBS IN ACCORDANCE WITH THIS SECTION 2.5(B).  THE OLD
VIACOM TAX LIABILITY, THE NEW VIACOM ADJUSTED TAX LIABILITY, AND CBS ADJUSTED
TAX LIABILITY, EACH FOR THE TAXABLE PERIOD TO WHICH THE REFUND RELATES, SHALL BE
RECOMPUTED TO TAKE INTO ACCOUNT THE REFUND AND THE UNDERLYING INCOME TAX ITEMS. 
NEW VIACOM’S SHARE OF THE REFUND SHALL BE EQUAL TO THE EXCESS, IF ANY, OF THE
NEW VIACOM ADJUSTED TAX LIABILITY, AS ORIGINALLY COMPUTED (OR PREVIOUSLY
RECOMPUTED IN ACCORDANCE WITH THIS AGREEMENT, AS THE CASE MAY BE), OVER NEW
VIACOM ADJUSTED TAX LIABILITY, AS RECOMPUTED IN ACCORDANCE WITH THIS
SECTION 2.5(B).  CBS’S SHARE OF THE REFUND SHALL BE EQUAL TO THE EXCESS, IF ANY,
OF THE CBS ADJUSTED TAX LIABILITY, AS ORIGINALLY COMPUTED (OR PREVIOUSLY
RECOMPUTED IN ACCORDANCE WITH THIS AGREEMENT, AS THE CASE MAY BE), OVER THE CBS
ADJUSTED TAX LIABILITY, AS RECOMPUTED IN ACCORDANCE WITH THIS SECTION 2.5(B). 
SUBJECT TO SECTION 3.4, ANY INTEREST PAID OR PAYABLE BY THE IRS WITH RESPECT TO
A REFUND DESCRIBED IN THIS SECTION 2.5(B) SHALL BE ALLOCATED BETWEEN NEW VIACOM
AND CBS BY DETERMINING THE AMOUNT OF INTEREST THAT ACCRUED ON A YEAR-BY-YEAR
BASIS AND, THEN, ALLOCATING EACH YEAR’S ACCRUED INTEREST BETWEEN NEW VIACOM AND
CBS IN THE SAME PROPORTION AS THE REFUND TO WHICH SUCH INTEREST

 

12

--------------------------------------------------------------------------------


 


RELATES IS ALLOCATED.  IF NEW VIACOM OR CBS RECEIVES ANY REFUND AND INTEREST
RELATED THERETO DESCRIBED IN THIS SECTION 2.5(B) TO WHICH THE OTHER PARTY IS
ENTITLED (EITHER IN WHOLE OR IN PART), THEN NEW VIACOM OR CBS, AS THE CASE MAY
BE, SHALL REMIT TO THE OTHER PARTY THAT OTHER PARTY’S SHARE OF SUCH REFUND, NET
OF ANY NET INCOME TAXES IMPOSED ON SUCH SHARE OF THE REFUND AND INTEREST RELATED
THERETO AND OF ANY THIRD-PARTY COSTS AND EXPENSES RELATED THERETO, WITHIN FIVE
(5) BUSINESS DAYS AFTER THE DATE SUCH REFUND IS ACTUALLY RECEIVED.


 


(C)                                  CARRYBACKS.  IF NEW VIACOM AND/OR CBS
INCURS A NET OPERATING LOSS, A NET CAPITAL LOSS OR OTHER TAX ATTRIBUTE AFTER THE
SEPARATION DATE WHICH MAY BE CARRIED BACK (A “CARRYBACK”) TO GENERATE A REFUND
FOR THE OLD VIACOM GROUP FOR ANY PRE-SEPARATION PERIOD, THEN SUCH REFUND SHALL
BE ALLOCATED IN ACCORDANCE WITH THE PROCEDURE SET FORTH IN SECTION 2.5(B).  FOR
PURPOSES OF THIS SECTION 2.5(C), CARRYBACKS OF TAX ATTRIBUTES ARISING IN EARLIER
TAXABLE PERIODS SHALL BE CONSIDERED BEFORE CARRYBACKS OF TAX ATTRIBUTES ARISING
IN SUBSEQUENT TAXABLE PERIODS.  AT THE GOOD FAITH REQUEST OF THE PARTY DESIRING
TO CARRYBACK ITS TAX ATTRIBUTE, CBS SHALL PREPARE AND FILE THE APPROPRIATE TAX
RETURN TO CLAIM THE REFUND ARISING FROM THE CARRYBACK.  ALL SUCH TAX RETURNS
SHALL BE PREPARED IN A MANNER CONSISTENT WITH THE SECOND SENTENCE IN
SECTION 2.3(A)(II) AND SHALL BE SUBJECT TO THE PROCEDURES SPECIFIED IN
SECTION 2.3(A)(II).  THE PARTIES SHALL COOPERATE WITH EACH OTHER TO EFFECTUATE
ANY CLAIM FOR SUCH REFUND.  CBS SHALL (I) PAY TO NEW VIACOM THE AMOUNT OF SUCH
REFUND AND INTEREST RELATED THERETO, NET OF ANY NET INCOME TAXES IMPOSED ON THE
REFUND AND INTEREST RELATED THERETO (OTHER THAN POST-SEPARATION DATE INTEREST)
AND OF ANY THIRD-PARTY COSTS AND EXPENSES RELATED THERETO, TO WHICH NEW VIACOM
IS ENTITLED IN ACCORDANCE WITH THIS SECTION 2.5(C) WITHIN FIVE (5) BUSINESS DAYS
AFTER THE DATE SUCH REFUND IS ACTUALLY RECEIVED, AND (II) BE ENTITLED TO RETAIN
THE AMOUNT OF SUCH REFUND TO WHICH IT IS ENTITLED IN ACCORDANCE WITH THIS
SECTION 2.5(C).


 


ARTICLE III

TAX CONTEST


 

Section 3.1                                      Tax Contest.

 


(A)                                  CONTROL.  NEW VIACOM AND CBS SHALL JOINTLY
CONTROL THE CONDUCT, SETTLEMENT, COMPROMISE OR OTHER RESOLUTION OF ANY NOTICE OF
DEFICIENCY, PROPOSED ADJUSTMENT, ASSESSMENT, INQUIRY, AUDIT, EXAMINATION, OR ANY
ADMINISTRATIVE OR JUDICIAL PROCEEDING INVOLVING ANY MATTER RELATING TO INCOME
TAXES OF THE OLD VIACOM GROUP FOR ANY TAXABLE PERIOD (OR PORTION THEREOF) ENDING
ON OR PRIOR TO DECEMBER 31, 2005 (A “TAX CONTEST”); PROVIDED, HOWEVER, THAT IF
THE POTENTIAL ADVERSE EFFECT (INCLUDING COLLATERAL EFFECTS) ON ONE PARTY WITH
RESPECT TO A PARTICULAR ISSUE RAISED IN A TAX CONTEST IS DE MINIMIS, THEN SUCH
PARTY SHALL ONLY HAVE THE RIGHT TO PARTICIPATE IN, AND SHALL NOT SHARE IN THE
CONTROL OF, SUCH ISSUE.  NEW VIACOM AND CBS MAY PROVIDE IN A SIDE LETTER
ADDITIONAL AND/OR ALTERNATIVE PROCEDURES FOR ADMINISTERING TAX CONTESTS.  NEW
VIACOM AND CBS SHALL EQUALLY BEAR THE COST OF COUNSEL AND OTHER ADVISORS JOINTLY
SELECTED TO ASSIST WITH MATTERS RELATED TO ISSUES THAT ARE JOINTLY CONTROLLED,
BUT SHALL OTHERWISE BEAR THEIR OWN OUT-

 

13

--------------------------------------------------------------------------------



 


OF-POCKET EXPENSES INCURRED IN CONNECTION WITH A TAX CONTEST.  WHERE NEW VIACOM
AND CBS JOINTLY CONTROL AN ISSUE IN A TAX CONTEST, NEITHER PARTY MAY SETTLE THAT
ISSUE WITHOUT THE OTHER PARTY’S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  WHERE A TAX CONTEST IS PART OF A LARGER DISPUTE OR ACTION WITH THE
TAXING AUTHORITIES, THE RIGHTS AND OBLIGATIONS OF THE PARTIES AS SET FORTH IN
THIS SECTION 3.1(A), SECTION 3.2 OR SECTION 3.3 SHALL, TO THE EXTENT
PRACTICABLE, ONLY APPLY WITH RESPECT TO THE SPECIFIC ISSUES RAISED IN THE TAX
CONTEST.


 


(B)                                 EXTENDING THE STATUTE OF LIMITATIONS.  WHERE
CONTROL OVER ANY ISSUE RAISED IN A TAX CONTEST IS SHARED PURSUANT TO
SECTION 3.1(A), THEN EITHER PARTY MAY, SUBJECT TO SECTION 3.2 AND ACTING IN GOOD
FAITH, EXTEND THE STATUTE OF LIMITATIONS FOR THE TAXABLE PERIOD OR PERIODS TO
WHICH SUCH ISSUE RELATES, REGARDLESS OF (I) WHETHER CONTROL OVER OTHER ISSUES
INCLUDED IN THE TAX CONTEST IS NOT SHARED OR (II) THE EXISTENCE OF ISSUES FROM
TAX CONTROVERSIES THAT ARE OUTSIDE THE SCOPE OF THIS AGREEMENT.  A PARTY WITH
SOLE CONTROL, AS DETERMINED UNDER SECTION 3.1(A), OVER ALL OF THE ISSUES IN A
TAX CONTEST MAY, SUBJECT TO SECTION 3.2 AND ACTING IN GOOD FAITH, EXTEND THE
STATUTE OF LIMITATIONS FOR THE TAXABLE PERIOD OR PERIODS TO WHICH SUCH TAX
CONTEST RELATES, REGARDLESS OF THE EXISTENCE OF ISSUES FROM TAX CONTROVERSIES
THAT ARE OUTSIDE THE SCOPE OF THIS AGREEMENT.  IF NEW VIACOM DECIDES TO EXTEND
THE APPLICABLE STATUTE OF LIMITATIONS PURSUANT TO THIS SECTION 3.1(B), NEW
VIACOM SHALL NOTIFY CBS IN WRITING OF SUCH DECISION AND THEN CBS SHALL TAKE ALL
ACTIONS NECESSARY TO EXTEND SUCH STATUTE OF LIMITATIONS.  IF CBS DECIDES TO
EXTEND THE APPLICABLE STATUTE OF LIMITATIONS PURSUANT TO THIS SECTION 3.1, CBS
SHALL NOTIFY NEW VIACOM IN WRITING OF SUCH DECISION AND THEN CBS SHALL BE
RESPONSIBLE FOR TAKING ALL ACTIONS NECESSARY TO EXTEND SUCH STATUTE OF
LIMITATIONS.


 

Section 3.2                                      Notice and Overriding
Elections; Freezing Liability with Respect to a Tax Contest; Assuming Control of
a Tax Contest; Correlative Adjustments.

 


(A)                                  NOTICE AND OVERRIDING ELECTIONS.  THE PARTY
DESIRING TO FILE, OR CAUSE TO BE FILED, AN AMENDED TAX RETURN IN ACCORDANCE WITH
SECTION 2.5(A)(I), EFFECTUATE A CARRYBACK OF A TAX ITEM IN ACCORDANCE WITH
SECTION 2.5(C), OR EXTEND THE APPLICABLE STATUTE OF LIMITATIONS IN ACCORDANCE
WITH SECTION 2.5(A)(I) OR SECTION 3.1(B) (IN ANY SUCH CASE, THE “ELECTING
PARTY”, AND EACH SUCH ELECTION, AN “ELECTION”) SHALL PROVIDE THE OTHER PARTY
(THE “OVERRIDING PARTY”) TEN (10) DAYS PRIOR WRITTEN NOTICE OF SUCH ELECTION,
DURING WHICH TIME THE OVERRIDING PARTY SHALL HAVE THE RIGHT TO PREVENT SUCH
ACTION BY AGREEING TO MAKE PAYMENT TO, AND INDEMNIFY, THE ELECTING PARTY SO THAT
THE ELECTING PARTY IS IN THE SAME POSITION AS IF THE AMENDED TAX RETURN HAD BEEN
FILED, THE CARRYBACK HAD BEEN MADE, OR THE APPLICABLE STATUTE OF LIMITATIONS HAD
BEEN EXTENDED, AS APPLICABLE (INCLUDING, WITHOUT LIMITATION, PAYING THE AMOUNT
OF ANY ASSOCIATED REFUND)


 


(B)                                 FREEZING LIABILITY WITH RESPECT TO A TAX
CONTEST.  WHERE NEW VIACOM OR CBS WISHES TO ACCEPT A SETTLEMENT OF ONE OR MORE
OF THE ISSUES RAISED IN A TAX CONTEST (THE “SETTLING PARTY”) AND THE OTHER PARTY
DOES NOT CONSENT TO SUCH SETTLEMENT WHERE SUCH CONSENT IS REQUIRED PURSUANT TO
SECTION 3.1 (THE “NON-SETTLING PARTY”), THEN THE SETTLING PARTY MAY ELECT IN
WRITING TO “FREEZE” ITS LIABILITY WITH RESPECT TO

 

14

--------------------------------------------------------------------------------


 


SUCH ISSUES SO THAT ITS LIABILITY WILL EQUAL WHAT THE SETTLING PARTY WOULD OWE
IF THE PROPOSED SETTLEMENT WERE CONSUMMATED AFTER TAKING INTO ACCOUNT THE
COMPUTATIONS DESCRIBED IN SECTIONS 3.2(D) AND 3.3 (THE “SECTION 3.2 SETTLEMENT
AMOUNT”).  THE SETTLING PARTY SHALL REMIT TO THE NON-SETTLING PARTY THE AMOUNT
OF THE SECTION 3.2 SETTLEMENT AMOUNT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
SECTION 3.2 SETTLEMENT AMOUNT HAS BEEN CALCULATED IN ACCORDANCE WITH
SECTIONS 3.2(D) AND 3.3.  WHERE THE SETTLING PARTY ELECTS TO FREEZE ITS
LIABILITY PURSUANT TO THE FIRST SENTENCE IN THIS SECTION 3.2, THE NON-SETTLING
PARTY SHALL BE ENTITLED TO RETAIN ANY BENEFIT AND SHALL BEAR ANY DETRIMENT FROM
NOT ACCEPTING SUCH SETTLEMENT.


 


(C)                                  ASSUMING CONTROL OF A TAX CONTEST.  EACH
PARTY SHALL HAVE THE RIGHT TO HAVE SOLE CONTROL OVER, AND THE RELATED RIGHTS
DESCRIBED IN SECTION 3.1 WITH RESPECT TO, ANY ISSUE RAISED IN A TAX CONTEST IF
THAT PARTY (I) AGREES TO INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY WITH
RESPECT TO ANY LIABILITY FOR INCOME TAXES THAT MAY ULTIMATELY BE OWED AS A
RESULT OF A RESOLUTION (AS DEFINED BELOW) OF SUCH ISSUE AND (II) NOTIFIES THE
OTHER PARTY IN WRITING OF ITS DECISION TO EXERCISE SUCH RIGHT.


 


(D)                                 CORRELATIVE ADJUSTMENTS.  FOR PURPOSES OF
THIS SECTION 3.2, CORRELATIVE ADJUSTMENTS SHALL BE (I) TAKEN INTO ACCOUNT AT THE
EARLIEST TIME UNDER APPLICABLE FEDERAL INCOME TAX LAW AS IN EFFECT ON THE DATE
SUCH CALCULATION IS MADE, (II) DETERMINED BY ASSUMING THAT NO SALE OR OTHER
DISPOSITIONS OF ASSETS SHALL BE TREATED AS OCCURRING EXCEPT FOR THOSE SALES AND
DISPOSITIONS THAT HAVE ALREADY OCCURRED BEFORE THE TIME THAT THE CALCULATION IS
MADE, AND (III) COMPUTED ON A PRESENT VALUE BASIS USING 60% OF THE ADJUSTED SWAP
RATE.


 

Section 3.3                                      Recalculation of the Share of
Liability to Reflect Adjustments.

 


(A)                                  SUBJECT TO SECTIONS 3.2(B) AND 3.2(C), NEW
VIACOM AND CBS SHALL BEAR ANY INCOME TAXES OWED BY REASON OF A RESOLUTION OF AN
ISSUE OR ISSUES IN A TAX CONTEST FOR ANY PRE-SEPARATION PERIOD (THE
“RESOLUTION”) IN ACCORDANCE WITH THIS SECTION 3.3.  THE OLD VIACOM TAX
LIABILITY, THE NEW VIACOM ADJUSTED TAX LIABILITY AND THE CBS ADJUSTED TAX
LIABILITY SHALL EACH, FOR THE TAXABLE PERIOD TO WHICH THE RESOLUTION RELATES, BE
RECOMPUTED TO TAKE INTO ACCOUNT THE ADJUSTMENTS REQUIRED BY THE RESOLUTION;
PROVIDED, HOWEVER, THAT ANY INTEREST OR PENALTIES OWED AS PART OF THE RESOLUTION
SHALL BE EXCLUDED FROM SUCH RECOMPUTATION AND SHALL BE ALLOCATED IN ACCORDANCE
WITH THE LAST THREE SENTENCES OF THIS SECTION 3.3(A).  SUBJECT TO THE FOLLOWING
SENTENCE, (I) NEW VIACOM’S SHARE OF ANY ADDITIONAL INCOME TAXES SHALL BE EQUAL
TO THE EXCESS, IF ANY, OF THE NEW VIACOM ADJUSTED TAX LIABILITY, AS RECOMPUTED
IN ACCORDANCE WITH THIS SECTION 3.3(A), OVER THE NEW VIACOM ADJUSTED TAX
LIABILITY, AS ORIGINALLY COMPUTED (OR PREVIOUSLY RECOMPUTED IN ACCORDANCE WITH
THIS AGREEMENT, AS THE CASE MAY BE) AND (II) CBS’S SHARE OF ANY ADDITIONAL
INCOME TAXES SHALL BE EQUAL TO THE EXCESS, IF ANY, OF THE CBS ADJUSTED TAX
LIABILITY, AS RECOMPUTED IN ACCORDANCE WITH THIS SECTION 3.3(A), OVER THE CBS
ADJUSTED TAX LIABILITY, AS ORIGINALLY COMPUTED (OR PREVIOUSLY RECOMPUTED IN
ACCORDANCE WITH THIS AGREEMENT, AS THE CASE MAY BE).  THE AMOUNTS DESCRIBED IN
THE PREVIOUS

 

15

--------------------------------------------------------------------------------


 


SENTENCE SHALL BE SUBJECT TO EQUITABLE ADJUSTMENT TO THE EXTENT THAT EITHER
PARTY RECEIVES OR INCURS A CORRELATIVE ADJUSTMENT (WHETHER AS A BENEFIT OR
BURDEN) THAT IS DISPROPORTIONATE TO THE MANNER IN WHICH THE LIABILITY DUE FROM
THE RESOLUTION WAS BORNE.  FOR PURPOSES OF MAKING AN EQUITABLE ADJUSTMENT
PURSUANT TO THE PRECEDING SENTENCE, THE CORRELATIVE ADJUSTMENT (WHETHER AS A
BENEFIT OR BURDEN) AT ISSUE SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 3.2(D).  SUBJECT TO SECTION 3.4, ANY INTEREST OWED AS PART OF A
RESOLUTION (EXCEPT INTEREST ON INCOME TAX PENALTIES) SHALL BE ALLOCATED BETWEEN
NEW VIACOM AND CBS BY DETERMINING THE AMOUNT OF INTEREST THAT ACCRUED ON A
YEAR-BY-YEAR BASIS AND, THEN, ALLOCATING EACH YEAR’S ACCRUED INTEREST BETWEEN
NEW VIACOM AND CBS IN THE SAME PROPORTION AS THE INCOME TAX LIABILITY TO WHICH
SUCH INTEREST RELATES IS ALLOCATED.  SUBJECT TO SECTION 3.4, ANY INCOME TAX
PENALTIES (OTHER THAN INTEREST ON SUCH PENALTIES, WHICH INTEREST SHALL BE
ALLOCATED IN ACCORDANCE WITH THE FOLLOWING SENTENCE) OWED AS PART OF A
RESOLUTION SHALL BE ALLOCATED BETWEEN NEW VIACOM AND CBS IN THE SAME PROPORTION
AS THE INCOME TAX LIABILITY TO WHICH SUCH PENALTY RELATES IS ALLOCATED.  ANY
INTEREST OWED ON INCOME TAX PENALTIES IMPOSED AS PART OF A RESOLUTION SHALL BE
ALLOCATED BETWEEN NEW VIACOM AND CBS BY DETERMINING THE AMOUNT OF INTEREST THAT
ACCRUED ON SUCH PENALTIES ON A YEAR-BY-YEAR BASIS AND, THEN, ALLOCATING EACH
YEAR’S ACCRUED INTEREST BETWEEN NEW VIACOM AND CBS IN THE SAME PROPORTION AS
SUCH PENALTIES TO WHICH SUCH INTEREST RELATES IS ALLOCATED.


 


(B)                                 IF NEW VIACOM HAS A PAYMENT OBLIGATION
PURSUANT TO SECTION 3.3(A), THEN NEW VIACOM SHALL REMIT ITS PAYMENT TO CBS TWO
(2) BUSINESS DAYS BEFORE THE DATE PAYMENT IS DUE TO THE IRS UNDER THE
RESOLUTION.  CBS SHALL TIMELY REMIT TO THE IRS THE FULL AMOUNT DUE UNDER THE
RESOLUTION AND SHALL PROMPTLY THEREAFTER PROVIDE NEW VIACOM WITH DOCUMENTATION
EVIDENCING SUCH PAYMENT.


 

Section 3.4                                      Interest Netting.  For purposes
of Sections 2.5 and 3.3, interest payable to or receivable from a taxing
authority shall be calculated as if the Interest Netting Rules did not apply in
respect of any underpayment for which CBS or New Viacom is responsible under
this Agreement and any overpayment to which the other party is entitled under
this Agreement. To the extent that the net amounts actually payable or
receivable by the parties in respect of interest differ from the amount payable
to or receivable from the relevant taxing authority, the difference shall be
shared equally by the parties.  In addition, any interest that would be
receivable by a party pursuant to the first sentence of this section but is not
actually received in cash shall be treated as Actually Received when it reduces
the amount that otherwise would be payable in cash or by way of offset to a
taxing authority.

 

Section 3.5                                      Certain Dutch Tax Return
Filings.  CBS and New Viacom agree to use their best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary
or appropriate to (i) file all outstanding Tax Returns of Viacom International
(Netherlands) B.V. and its Subsidiaries in compliance with the existing ruling
issued by the Dutch taxing authorities

 

16

--------------------------------------------------------------------------------


 

in 1995 and (ii) cooperate with respect to all Dutch tax issues relating to
Viacom International (Netherlands) B.V. and its Subsidiaries for any
Pre-Separation Period.

 


ARTICLE IV



SPIN-OFF DISQUALIFICATION AND OTHER TAXES ARISING FROM SEPARATION TRANSACTIONS


 

Section 4.1                                      Indemnification by New Viacom. 
The New Viacom Business Tax shall include any and all Income Taxes resulting
from:  (i) a Spin-Off Disqualification that is attributable to any action, or
failure to take any action, by any New Viacom Entity after the Separation Date
if such act or the failure to act (or the combination of any such act or failure
to act after the Separation Date with an event occurring prior to the Separation
Date) would be inconsistent with the Tax Opinion or the IRS Private Letter
Ruling, information included in any submission to the IRS in connection with the
IRS Private Letter Ruling or with any representation or covenant made in
connection with the Tax Opinion or (ii) any action, or failure to take any
action, by any New Viacom Entity after the Separation Date if such act or the
failure to act (or the combination of any such act or failure to act after the
Separation Date with an event occurring prior to the Separation Date) results in
the recognition of income or gain pursuant to Section 355(e) of the Code;
provided, however, that this Section 4.1 shall not apply to any liability for
Income Taxes resulting from the failure of the Merger and the related
distribution of New Viacom stock to satisfy the business purpose requirement of
Section 355 of the Code and the Treasury regulations promulgated thereunder.

 

Section 4.2                                      Indemnification by CBS.  The
CBS Business Tax shall include any and all Income Taxes resulting from:  (i) a
Spin-Off Disqualification that is attributable to any action, or failure to take
any action, by any CBS Entity after the Separation Date if such act or failure
to act (or the combination of any such act or failure to act after the
Separation Date with an event occurring prior to the Separation Date) would be
inconsistent with the Tax Opinion or the IRS Private Letter Ruling, information
included in any submission to the IRS in connection with IRS Private Letter
Rulings or with any representation or covenant made in connection with the Tax
Opinion or (ii) any action, or failure to take any action, by any CBS Entity
after the Separation Date if such act or the failure to act (or the combination
of any such act or failure to act after the Separation Date with an event
occurring prior to the Separation Date) results in the recognition of income or
gain pursuant to Section 355(e) or 361(b) of the Code; provided, however, that
this Section 4.2 shall not apply to any liability for taxes resulting from the
failure of the Merger and the related distribution of New Viacom stock to
satisfy the business purpose requirement of Section 355 of the Code and the
Treasury regulations promulgated thereunder.

 

17

--------------------------------------------------------------------------------


 

Section 4.3                                      Treatment of Other Income Tax
Items Attributable to the Separation Transactions.  For purposes of this
Agreement, items of income or gain (i) to which Section 4.1 applies shall be
treated as attributable to the New Viacom Business, (ii) to which Section 4.2
applies shall be treated as attributable to the CBS Business, and (iii) relating
to the Separation Transactions that are not described in clauses (i) or
(ii) (including without limitation, except to the extent provided in
Section 4.1(ii) or 4.2(ii), (w) items not arising from a Spin-Off
Disqualification, (x) items relating to Spin-Off Disqualification to which
neither Section 4.1 nor 4.2 is applicable and to any Spin-Off Disqualification
described in the proviso to Section 4.1 or 4.2, (y) items attributable to the
repatriation of cash undertaken in connection with the Separation Transactions
and which occur on or prior to December 31, 2005, by any New Viacom Entity or
any CBS Entity that is a foreign corporation to any New Viacom Entity or CBS
Entity that is a U.S. corporation, and (z) items described in
Section 4.4(b) other than in the proviso thereof) shall not be treated as
attributable to the New Viacom Business, the New Viacom Discontinued Operations,
the CBS Business or the CBS Discontinued Operations.

 

Section 4.4                                      Dual Consolidated Losses.

 


(A)                                  CBS AND NEW VIACOM AGREE TO USE THEIR BEST
EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO BE
DONE, ALL THINGS NECESSARY OR APPROPRIATE TO ENTER INTO AND MAKE EFFECTIVE A
CLOSING AGREEMENT WITH THE IRS PURSUANT TO TREASURY REGULATION
SECTION 1.1503-2(G)(2)(IV)(B)(3) (A “DCL CLOSING AGREEMENT”) WITH RESPECT TO ANY
DUAL CONSOLIDATED LOSS (WITHIN THE MEANING OF SECTION 1503 OF THE CODE) OF ANY
NEW VIACOM ENTITY, ANY ENTITY THAT CONDUCTS OR CONDUCTED A NEW VIACOM
DISCONTINUED OPERATION OR ANY SEPARATE UNIT (WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.1503-2(C)(3)) OF THE NEW VIACOM BUSINESS OR NEW VIACOM
DISCONTINUED OPERATION (A “DCL”), AS WELL TO OBTAIN RELIEF UNDER TREASURY
REGULATION SECTION 301.9100 WITH RESPECT TO UTILIZATION, CERTIFICATION, OR
AVOIDANCE OF RECAPTURE OF DCLS.  WITHOUT LIMITATION OF THE FORGOING, CBS AND NEW
VIACOM SHALL, AS PROMPTLY AS PRACTICABLE AFTER THE DATE HEREOF, PREPARE AND FILE
WITH THE IRS A RULING REQUEST APPLYING FOR ONE OR MORE DCL CLOSING AGREEMENTS
WITH RESPECT TO THE DCLS AND THEREAFTER SHALL COOPERATE IN CAUSING TO BECOME
EFFECTIVE SUCH DCL CLOSING AGREEMENTS.  EACH OF CBS AND NEW VIACOM SHALL EXECUTE
AND DELIVER, OR USE ITS BEST EFFORTS TO CAUSE TO BE EXECUTED AND DELIVERED, ALL
INSTRUMENTS, DATA OR INFORMATION, INCLUDING ANY REQUIRED CERTIFICATIONS, AND TO
MAKE ALL FILINGS, AND OBTAIN ALL REPRESENTATIONS OR CONSENTS REQUIRED BY THE
IRS, AND TO TAKE ALL SUCH OTHER ACTIONS AS MAY BE REQUESTED BY THE IRS FROM TIME
TO TIME IN ORDER TO ENTER INTO ONE OR MORE DCL CLOSING AGREEMENTS WITH RESPECT
TO THE DCLS.  NEW VIACOM AND CBS SHALL SHARE EQUALLY ALL THIRD-PARTY COSTS AND
EXPENSES INCURRED BY THEM IN CONNECTION WITH ENTERING INTO A DCL CLOSING
AGREEMENT WITH RESPECT TO ANY DCL AND ALL THIRD-PARTY COSTS AND EXPENSES
INCURRED BY THEM IN DETERMINING AND INVESTIGATING ISSUES RELATED TO DUAL
CONSOLIDATED LOSSES OF THE OLD VIACOM GROUP ARISING IN ANY PRE-SEPARATION
PERIOD.

 

18

--------------------------------------------------------------------------------


 


(B)                                 ANY INCOME TAXES OWED IN CONNECTION WITH THE
DISALLOWANCE OF, THE FAILURE OF CERTIFYING, OR THE RECAPTURE OF ANY DUAL
CONSOLIDATED LOSS (WITHIN THE MEANING OF SECTION 1503 OF THE CODE) OF ANY MEMBER
OF THE OLD VIACOM GROUP OR ANY SEPARATE UNIT (WITHIN THE MEANING OF TREASURY
REGULATION SECTION 1.1503-2(C)(3)) WHERE SUCH DUAL CONSOLIDATED LOSS AROSE IN A
PRE-SEPARATION PERIOD AND RELATES TO THE NEW VIACOM BUSINESS OR THE NEW VIACOM
DISCONTINUED OPERATIONS (EXCLUDING THE BUSINESS OF BLOCKBUSTER INC., ITS
SUBSIDIARIES AND ANY OF THEIR RESPECTIVE SEPARATE UNITS) SHALL BE SHARED EQUALLY
BETWEEN NEW VIACOM AND CBS AND SHALL NOT BE TREATED AS ATTRIBUTABLE TO THE NEW
VIACOM BUSINESS, THE NEW VIACOM DISCONTINUED OPERATIONS, THE CBS BUSINESS OR THE
CBS DISCONTINUED OPERATIONS; PROVIDED, HOWEVER, THAT WHERE SUCH INCOME TAXES ARE
ATTRIBUTABLE TO ANY ACTION, OR FAILURE TO TAKE ANY ACTION, AFTER THE SEPARATION
DATE BY A PARTY HERETO (OR ITS SUBSIDIARIES) THAT WOULD BE INCONSISTENT WITH ANY
APPLICABLE DCL CLOSING AGREEMENT OR OTHERWISE RESULTS IN A “TRIGGERING EVENT”
(WITHIN THE MEANING OF SECTION 1503 OF THE CODE AND THE TREASURY REGULATIONS
PROMULGATED THEREUNDER), THEN SUCH PARTY SHALL BEAR ALL OF THE INCOME TAXES
RESULTING FROM SUCH RECAPTURE; PROVIDED, FURTHER, THAT IN APPLYING
SECTION 3.2(D) WITH RESPECT TO THIS SECTION 4.4(B), CORRELATIVE ADJUSTMENTS
SHALL BE COMPUTED BY ALSO TAKING INTO ACCOUNT (WITHOUT DUPLICATION) TAX BENEFITS
ACTUALLY RECEIVED WITHIN 3 YEARS OF THE DATE THAT THE INCOME TAXES TO WHICH THIS
SECTION 4.4(B) APPLIES ARE DUE, AND THE PARTIES SHALL MAKE APPROPRIATE PAYMENTS
TO REFLECT THE FOREGOING.

 


ARTICLE V



PAYMENTS MADE UNDER THIS AGREEMENT


 

Section 5.1                                      Interest.  Any payments
required to be made by one party to another party pursuant to this Agreement,
which is not made within the time period specified in this Agreement, shall bear
interest at a rate equal to one month LIBOR plus 3.00%.

 

Section 5.2                                      Tax Treatment of Payments Made
Under This Agreement.  For all Income Tax purposes (unless required by a change
in applicable Tax Law or good faith resolution of a Tax Contest), (i) New Viacom
and CBS shall treat, and shall cause their respective Subsidiaries to treat,
(A) any payment obligation arising, and any payment made, under this Agreement
after the Separation Date with respect to Pre-Separation Liabilities as arising
or occurring immediately before the Merger and (B) the portion of any payment
owed or paid by one party to another party that is attributable to
Post-Separation Date Interest shall be treated as interest and not treated as
arising or being paid immediately before the Merger, and (ii) no New Viacom
Entity or CBS Entity shall take any position inconsistent with this Section 5.2
in connection with any matter relating to Income Taxes or Income Tax Returns.

 

Section 5.3                                      Tax Effecting Obligations Under
This Agreement.

 

19

--------------------------------------------------------------------------------


 

The amount of any payment required to be paid under this Agreement between any
New Viacom Entity and any CBS Entity in respect of a Pre-Separation Liability
accruing for federal Income Tax purposes after the Separation Date (a “Payment”)
shall be reduced to take into account any net Income Tax benefit of the payee
arising from incurring or satisfying the Pre-Separation Liability giving rise to
the payment obligation.  The preceding sentence shall be implemented by reducing
the Payment at the time such Payment is due to reflect the amount of such net
Income Tax benefit, assuming for this purpose that any such net Income Tax
benefit would be fully and immediately utilized, unless such benefit is
reflected in tax basis or similar item (Tax Basis”), in which case, assuming
such Tax Basis would be fully and immediately utilizable over the depreciation
or amortization period, if applicable, computed on a present value basis using
60% of the Adjusted Swap Rate.  If such Tax Basis is not depreciable or
amortizable, then the payee shall promptly refund to the payor the portion of
such Payment or Payments equal to the net Income Tax benefits arising from such
Tax Basis at the time such benefits are actually realized.

 

Section 5.4                                      Direct Payments to the IRS. 
Notwithstanding anything herein to the contrary, New Viacom may, at is sole
election, remit payment in respect of its portion of any Old Viacom Tax
Liability directly to the IRS, unless (i) such direct payment is not permitted
under applicable federal Income Tax law or (ii) New Viacom, as the Settling
Party for purposes of Section 3.2(b), elected to “freeze” its liability with
respect to such portion in accordance with Section 3.2(b).  CBS shall cooperate
with New Viacom in making any such direct payment.

 


ARTICLE VI



STATE, LOCAL AND FOREIGN INCOME TAXES


 

Section 6.1                                      State, Local and Foreign Income
Taxes; Capital Taxes.  Subject to the following five sentences, the principles
of this Agreement shall apply with respect to any and all state, local or
foreign Income Tax matters, as well as Capital Tax matters, of any New Viacom
Entity or any CBS Entity, including, without limitation, the preparation and
filing of Income Tax Returns and Tax Returns relating to Capital Taxes, paying
Income Taxes and Capital Taxes, and resolving Tax Contests.  With respect to
state, local and foreign Income Tax Returns and Tax Returns relating to Capital
Taxes required to be filed after the Separation Date for any taxable period that
includes or ends before the Separation Date, (i) New Viacom shall prepare, and
New Viacom or CBS as appropriate shall file, (A) those Income Tax Returns that
reflect solely conduct, activities or operations related to the New Viacom
Business and/or the New Viacom Discontinued Operations and (B) those Tax Returns
relating to Capital Taxes that reflect solely the capital, net worth or equity
relating to a New Viacom Entity, and (ii) CBS shall prepare, and New Viacom or
CBS as appropriate shall file, (A) those Income Tax Returns that reflect solely
conduct, activities or operations related to the CBS Business and/or the CBS
Discontinued Operations and (B) those Tax Returns

 

20

--------------------------------------------------------------------------------


 

relating to Capital Taxes that reflect solely the capital, net worth or equity
relating to a CBS Entity.  New Viacom shall pay all Income Taxes and Capital
Taxes due with respect to the Tax Returns described in clause (i) of the
previous sentence and CBS shall pay all Income Taxes and Capital Taxes due with
respect to the Tax Returns described in clause (ii) of the previous sentence. 
CBS shall provide New Viacom, by August 1, 2006, with a pro forma federal Income
Tax Return for the 2005 calendar year for any New Viacom Entity for which New
Viacom is required to file any Tax Return under this Section 6.1, provided that
New Viacom has given CBS a list of such New Viacom Entities on or before
June 30, 2006.  For purposes of calculating state Income Taxes and Capital Taxes
for purposes of this Agreement, items relating to state Income Taxes or Capital
Taxes determined in a Resolution and relating to issues or principles described
in the Schedule shall be allocated between CBS and New Viacom in the manner set
forth in the Schedule.  For the avoidance of doubt, in applying Section 6.1 or
Section 6.2, the term “IRS” shall mean the relevant state, local or foreign
Governmental Authority having jurisdiction over the assessment, determination,
collection, or other imposition of any Income Taxes, Capital Taxes or Transfer
Taxes.

 

Section 6.2                                      Certain Transfer Taxes.  The
principles of this Agreement shall apply with respect to any Transfer Taxes
allocated between New Viacom and CBS pursuant to Section 2.06 of the Separation
Agreement, except for (i) Section 6.1 and (ii) calculating the proportion in
which the liability for Income Taxes and Capital Taxes are shared pursuant to
this Agreement.  Liability for such Transfer Taxes shall, except as provided in
Section 3.2, be shared between New Viacom and CBS in the manner set forth in
Section 2.06 of the Separation Agreement.

 


ARTICLE VII



DISPUTE RESOLUTION


 

Procedures for discussion, negotiation and arbitration set forth in Article X of
the Separation Agreement shall apply to all disputes, controversies or claims
(whether arising in contract, tort or otherwise) between the parties that may
arise out of or relate to, or arise under or in connection with any Agreement
Disputes relating to Taxes, but the arbitrator shall be a Big Four accounting
firm mutually acceptable to CBS and New Viacom.

 


ARTICLE VIII



CONFIDENTIALITY; EXCHANGE OF INFORMATION


 

Section 8.1                                      Ownership of Income Tax
Information.  Subject to Section 8.6, any Income Tax Information owned (or
jointly owned) by a Providing Party that is provided to a Requesting Party
pursuant to Section 8.4 shall be deemed to remain the property (or joint
property, as the case may be)

 

21

--------------------------------------------------------------------------------


 

of the Providing Party.  Unless specifically set forth herein, nothing contained
in this Agreement shall be construed as granting or conferring rights of license
or otherwise in any such Income Tax Information.  For the avoidance of doubt,
any and all Income Tax Information currently in possession of the CBS Group or
the New Viacom Group (for this purpose, possession shall include the right to
obtain such Income Tax Information) shall be jointly owned by New Viacom and
CBS, except to the extent that any such Income Tax Information relates solely to
Taxes or Tax Returns for which a member of the CBS Group or the New Viacom
Group, as the case may be, has no responsibility under this Agreement or under
applicable Tax Law, in which event such Income Tax Information shall be owned by
the member of the CBS Group or the New Viacom Group, as the case may be, with
responsibility for such Tax or Tax Return.

 

Section 8.2                                      Restrictions on Disclosure of
Income Tax Information.

 


(A)                                  WITHOUT LIMITING ANY RIGHTS OR OBLIGATIONS
UNDER ANY OTHER AGREEMENT BETWEEN OR AMONG ANY MEMBER OF THE CBS GROUP AND ANY
MEMBER OF THE NEW VIACOM GROUP RELATING TO CONFIDENTIALITY AND SUBJECT TO
SECTION 8.3 AND SECTION 8.8, EACH OF THE PARTIES HERETO AGREES THAT IT SHALL
NOT, AND SHALL NOT PERMIT ANY MEMBER OF ITS GROUP TO, AND THAT ITS OR THEIR
RESPECTIVE REPRESENTATIVES SHALL NOT, DISCLOSE TO ANY PERSON OR USE ANY INCOME
TAX INFORMATION WITH RESPECT TO THE MEMBERS OR THE BUSINESS OF THE OTHER GROUP
(“CONFIDENTIAL INCOME TAX INFORMATION”) (OTHER THAN SUCH MEMBERS OF ITS GROUP OR
ITS OR THEIR REPRESENTATIVES ON A “NEED-TO-KNOW” BASIS IN CONNECTION WITH THE
PURPOSE FOR WHICH THE CONFIDENTIAL INCOME TAX INFORMATION WAS ORIGINALLY
DISCLOSED).  SUCH INCOME TAX INFORMATION SHALL NO LONGER BE DEEMED CONFIDENTIAL
INCOME TAX INFORMATION TO THE EXTENT THAT IT IS OR WAS (I) IN THE PUBLIC DOMAIN
OTHER THAN AS A RESULT OF THE BREACH OF THIS AGREEMENT OR ANY OTHER AGREEMENT
BETWEEN ANY MEMBER OF THE CBS GROUP AND ANY MEMBER OF THE NEW VIACOM GROUP,
(II) AVAILABLE TO THE REQUESTING PARTY OUTSIDE THE CONTEXT OF THE PRIOR
RELATIONSHIP ON A NON-CONFIDENTIAL BASIS PRIOR TO THE DISCLOSURE OF SUCH
CONFIDENTIAL INCOME TAX INFORMATION BY THE PROVIDING PARTY, OR
(III) INDEPENDENTLY DEVELOPED BY, OR ON BEHALF OF, SUCH PARTY BY PERSONS WHO DO
NOT HAVE ACCESS TO, OR DESCRIPTIONS OF, SUCH CONFIDENTIAL INCOME TAX
INFORMATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8.2(A),
ANY MEMBER OF EITHER GROUP MAY, SUBJECT TO SECTION 8.8 DISCLOSE OR USE
CONFIDENTIAL INCOME TAX INFORMATION (X) IF THE PARTIES HERETO HAVE CONSENTED IN
WRITING TO SUCH DISCLOSURE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, OR (Y) IN CONNECTION WITH PREPARING AND FILING TAX RETURNS OR IN
CONNECTION WITH ANY TAX CONTEST.


 


(B)                                 EACH OF THE PARTIES HERETO SHALL BE
RESPONSIBLE FOR ANY BREACH OF THIS SECTION 8.2 AND SECTION 8.3 BY THE
REPRESENTATIVES OF ANY MEMBER OF ITS GROUP, AND SHALL MAINTAIN, DEVELOP, AND
SHALL CAUSE THE MEMBERS OF ITS RESPECTIVE GROUP TO MAINTAIN AND DEVELOP, SUCH
POLICIES AND PROCEDURES AS SHALL FROM TIME TO TIME BECOME NECESSARY OR
APPROPRIATE TO ENSURE COMPLIANCE WITH THIS SECTION 8.2 AND SECTION 8.3.


 

Section 8.3                                      Disclosure of Income Tax
Information.

 

22

--------------------------------------------------------------------------------


 

If either CBS or New Viacom or any member of their respective Groups or its or
their respective Representatives becomes legally required to disclose any
Confidential Income Tax Information which is jointly owned as provided in
Section 8.1, such disclosing party shall promptly notify New Viacom or CBS, as
the case may be (the “Joint Owner”), and, except to the extent such Confidential
Income Tax Information is to be used in connection with preparing or filing Tax
Returns or in connection with any Tax Contest, shall use all commercially
reasonable efforts to cooperate with the Joint Owner so that the Joint Owner may
seek a protective order or other appropriate remedy and/or waive compliance with
this Section 8.3.  All expenses reasonably incurred by the disclosing party in
seeking a protective order or other remedy shall be borne by the Joint Owner. 
If such protective order or other remedy is not obtained, or if the Joint Owner
waives compliance with this Section 8.3, the disclosing party shall (a) disclose
only that portion of the Confidential Income Tax Information it is legally
required to disclose, (b) use all commercially reasonable efforts to obtain
reliable assurances requested by the Joint Owner that confidential treatment
will be accorded such Confidential Income Tax Information and (c) promptly
provide the Joint Owner with a copy of the Confidential Income Tax Information
so disclosed, in the same form and format as so disclosed, together with the
identity of all Persons to whom such Confidential Income Tax Information was
disclosed.

 

Section 8.4                                      Access to Income Tax
Information.

 


(A)                                  SUBJECT TO PARAGRAPH (C) BELOW, DURING THE
RETENTION PERIOD, AT THE REQUEST OF EITHER OF THE PARTIES HERETO (THE
“REQUESTING PARTY”), THE OTHER PARTY HERETO (THE “PROVIDING PARTY”) SHALL, AND
SHALL CAUSE THE MEMBERS OF ITS GROUP OR ITS OR THEIR RESPECTIVE REPRESENTATIVES,
SUCCESSORS AND ASSIGNEES, AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
JOINT VENTURES TO WHICH IT IS AND THEY ARE A PARTY BUT THAT ARE NOT MEMBERS OF
THEIR RESPECTIVE GROUP (COLLECTIVELY, “RELATED PARTIES”) TO, COOPERATE WITH AND
AFFORD TO THE REQUESTING PARTY AND ITS REPRESENTATIVES, UPON REASONABLE ADVANCE
WRITTEN REQUEST, REASONABLE ACCESS TO ALL INCOME TAX INFORMATION WITHIN THE
POSSESSION OF THE PROVIDING PARTY OR ANY RELATED PARTY (OTHER THAN INCOME TAX
INFORMATION (I) THE DISCLOSURE OF WHICH WOULD HAVE THE EFFECT OF WAIVING A LEGAL
PRIVILEGE, OR (II) THAT IS THE SUBJECT OF A CONFIDENTIALITY AGREEMENT BETWEEN
THE PROVIDING PARTY AND A THIRD PARTY WHICH PROHIBITS DISCLOSURE TO THE
REQUESTING PARTY, PROVIDED THAT THE PROVIDING PARTY SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH THIRD PARTY’S CONSENT TO DISCLOSURE OF SUCH
INCOME TAX INFORMATION).  THE REQUESTING PARTY SHALL HAVE THE RIGHT TO MAKE
PHOTOCOPIES OR IMAGES OF ANY SUCH REQUESTED INCOME TAX INFORMATION AND ANY
THIRD-PARTY COSTS AND EXPENSES INCURRED IN CONNECTION WITH MAKING SUCH
PHOTOCOPIES OR IMAGES SHALL BE FOR THE ACCOUNT OF THE REQUESTING PARTY.


 


(B)                                 SUBJECT TO PARAGRAPH (C) BELOW, EACH PARTY
AGREES TO COOPERATE FULLY, AND TO CAUSE THE MEMBERS OF ITS RESPECTIVE GROUP OR
ITS OR THEIR RESPECTIVE REPRESENTATIVES, SUCCESSORS AND ASSIGNEES, TO COOPERATE
FULLY AND TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE RELATED PARTIES TO
COOPERATE FULLY, TO ALLOW ACCESS DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE NOTICE TO EACH OTHER’S EMPLOYEES (I) TO THE

 

23

--------------------------------------------------------------------------------


 


EXTENT THAT THEY ARE REASONABLY NECESSARY TO DISCUSS AND EXPLAIN REQUESTED
INCOME TAX INFORMATION WITH AND TO THE REQUESTING PARTY AND (II) WITH RESPECT TO
ANY MATTER RELATING TO INCOME TAXES OR INCOME TAX RETURNS (INCLUDING, WITHOUT
LIMITATION, ANY TAX CONTESTS OR ANY OTHER ACTION OR PROCEEDING RELATING TO
INCOME TAXES FOR ANY TAXABLE PERIOD BEGINNING AFTER DECEMBER 31, 2005);
PROVIDED, HOWEVER, THAT SUCH ACCESS WILL BE GRANTED ONLY TO THE EXTENT THAT SUCH
ACCESS DOES NOT UNREASONABLY INTERFERE WITH ANY EMPLOYEE’S PERFORMANCE OF HIS OR
HER EMPLOYMENT DUTIES.


 


(C)                                  WITH RESPECT TO SUBSECTIONS (A) AND (B) OF
THIS SECTION 8.4, ACCESS TO THE REQUESTED INCOME TAX INFORMATION SHALL BE
PROVIDED TO THE EXTENT (I) PERMITTED OR REQUIRED BY SECTION 8.8, (II) SUCH
INCOME TAX INFORMATION REASONABLY RELATES TO THE REQUESTING PARTY’S ASSETS,
BUSINESS OR OPERATIONS OR ANY LIABILITY THE REQUESTING PARTY HAS ASSUMED OR IS
RESPONSIBLE FOR HEREUNDER, (III) ACCESS IS REASONABLY REQUIRED BY THE REQUESTING
PARTY FOR ANY INCOME TAX PURPOSE (INCLUDING, WITHOUT LIMITATION, PREPARING AND
FILING ANY TAX RETURN OR ENGAGING IN ANY TAX CONTEST OR ANY OTHER ACTION OR
PROCEEDING RELATING TO INCOME TAXES FOR ANY TAXABLE PERIOD BEGINNING AFTER
DECEMBER 31, 2005).  NOTHING HEREIN IS INTENDED TO PUT EITHER PARTY’S INCOME TAX
INFORMATION WITHIN THE POSSESSION, CUSTODY OR CONTROL OF THE OTHER PARTY EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED HEREIN.  ALL EXPENSES OF THE PROVIDING PARTY
COMPLYING WITH THIS SECTION 8.4 SHALL BE BORNE BY THE REQUESTING PARTY.


 

Section 8.5                                      Record Retention.

 


(A)                                  THE ORIGINALS OF (AND IF NO ORIGINALS
EXIST, THEN A COPY OR IMAGE OF) ALL INCOME TAX INFORMATION CURRENTLY IN THE
POSSESSION OF THE EXISTING TAX DEPARTMENT SHALL BE STORED IN MUTUALLY AGREED
STORAGE LOCATIONS.  EACH OF CBS AND NEW VIACOM SHALL, AND SHALL CAUSE THE
MEMBERS OF THEIR RESPECTIVE GROUP TO, PRESERVE AND KEEP THEIR RECORDS RELATING
TO ANY INCOME TAX MATTERS FOR ANY AND ALL PRE-SEPARATION PERIODS IN THEIR
POSSESSION, WHETHER IN ELECTRONIC FORM OR OTHERWISE, UNTIL ONE YEAR AFTER THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS (THE “RETENTION PERIOD”). 
THE COSTS OF STORING THE SUCH RECORDS SHALL BE SHARED EQUALLY BETWEEN NEW VIACOM
AND CBS.  THE REQUESTING PARTY SHALL BE RESPONSIBLE FOR ANY AND ALL COSTS
RELATED TO THE RETRIEVAL OF ANY RECORDS.  PRIOR TO DISPOSING OF ANY MATERIAL
RECORDS OR WORK PAPERS (WHETHER CREATED INTERNALLY OR BY A THIRD PARTY)
REGARDING INCOME TAX MATTERS FOR ANY PRE-SEPARATION PERIOD, EACH OF CBS AND NEW
VIACOM SHALL, AND SHALL CAUSE THE MEMBERS OF THEIR RESPECTIVE GROUPS, TO NOTIFY
THE OTHER PARTY IN WRITING OF SUCH INTENTION AND AFFORD THE OTHER PARTY THE
OPPORTUNITY TO TAKE POSSESSION OR REQUEST COPIES OF SUCH RECORDS OR WORK PAPERS,
AT ITS DISCRETION, THAT RELATE TO SUCH OTHER PARTY’S INCOME TAX LIABILITIES AND
OBLIGATIONS.  ANY RECORDS THAT ARE DELIVERED (BY TRANSFER OF THE ORIGINAL, COPY
OR IMAGES OF THE RECORDS) TO A PARTY PURSUANT TO THE PREVIOUS SENTENCE SHALL BE
TREATED AS CONFIDENTIAL INCOME TAX INFORMATION TO THE EXTENT SUCH RECORDS
QUALIFIED AS CONFIDENTIAL INCOME TAX INFORMATION IMMEDIATELY PRIOR TO THE
TRANSFER.


 


(B)                                 EACH OF THE PARTIES HERETO SHALL, AND SHALL
CAUSE THE MEMBERS OF ITS RESPECTIVE GROUP TO, USE REASONABLE EFFORTS TO DELIVER
TO THE OTHER PARTY (I)

 

24

--------------------------------------------------------------------------------


 


ON OR PRIOR TO THE SEPARATION DATE, ANY AND ALL INCOME TAX INFORMATION
(INCLUDING RECORDS RELATING TO INCOME TAX MATTERS FOR ANY AND ALL PRE-SEPARATION
PERIODS) THAT SUCH PARTY OR ANY MEMBER OF ITS GROUP HAS IN ITS POSSESSION
RELATING TO THE OTHER PARTY’S BUSINESS OR DISCONTINUED OPERATIONS AND (II) AS
SOON AS REASONABLY PRACTICABLE FOLLOWING THEIR DISCOVERY, ANY INCOME TAX
INFORMATION DESCRIBED IN CLAUSE (I) ABOVE WHICH IT OR ANY MEMBER OF ITS GROUP
DISCOVERS ARE IN ITS POSSESSION OR CONTROL AND A COPY HAS NOT BEEN PROVIDED TO
THE OTHER PARTY FOLLOWING THE SEPARATION DATE, PROVIDED, HOWEVER, THAT, WITH
RESPECT TO CLAUSES (I) AND (II) OF THIS PARAGRAPH (B), THE PARTY PROVIDING SUCH
RECORDS MAY RETAIN COPIES OR IMAGES OF ANY SUCH RECORDS.  THE PARTIES HERETO
AGREE THAT IT SHALL NOT BE NECESSARY TO SEARCH INDIVIDUAL OFFICES OR DESKTOP
COMPUTERS FOR SUCH RECORDS UNLESS SPECIFICALLY REQUESTED TO DO SO BY THE OTHER
PARTY AND, IN EACH SUCH CASE, ONLY TO THE EXTENT IT IS REASONABLY NECESSARY FOR
A SPECIFIC, IDENTIFIED BUSINESS PURPOSE.


 


(C)                                  NEW VIACOM AND CBS SHALL COOPERATE WITH
EACH OTHER IN IMAGING (OR OTHERWISE DIGITIZING) IN A MANNER MUTUALLY AGREEABLE
ALL INCOME TAX INFORMATION MUTUALLY AGREEABLE WITH NEW VIACOM AND CBS.  ALL
REASONABLE THIRD-PARTY COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH
IMAGING OR DIGITIZING SHALL CONSTITUTE ONE-TIME TRANSACTION COSTS (AS DEFINED IN
THE SEPARATION AGREEMENT).  FOR THE AVOIDANCE OF DOUBT, THE IMAGES AND OTHER
DIGITAL PRODUCTS RESULTING FROM THE EFFORTS DESCRIBED IN THIS
SECTION 8.5(C) SHALL BE JOINTLY OWNED BY NEW VIACOM AND CBS AND THE THIRD-PARTY
COSTS AND EXPENSES OF MAINTAINING THE SAME SHALL BE SHARED EQUALLY BY NEW VIACOM
AND CBS.


 

Section 8.6                                      Income Tax Information Relating
to Non-Income Taxes.  Subject to Article VI, this Article VIII shall not apply
to Information related to non-Income Taxes, which shall instead be governed by
the Separation Agreement.

 

Section 8.7                                      Witness Services.  At all times
from and after the Separation Date, each of CBS and New Viacom shall use its
commercially reasonable efforts to make available to the other, upon reasonable
written request, its and its Subsidiaries’ officers, directors, employees and
agents as witnesses to the extent that (a) such persons may reasonably be
required in connection with the investigation, prosecution or defense of any
claim, demand or Action relating to Income Taxes in which either CBS or New
Viacom or the members of their respective Group may from time to time be
involved (except for claims, demands or Actions between members of each Group)
and (b) there is no conflict in the claim, demand or Action between the
Requesting Party and the other party hereto or any such witnesses.  A party
providing witness services to the other party under this Section 8.7 shall be
entitled to receive from the recipient of such services, upon the presentation
of reasonably detailed invoices therefor, payments for such amounts, relating to
disbursements and other out-of-pocket expenses (which shall not include the
costs of salaries and benefits of employees who are witnesses or any pro rata
portion of overhead or other costs of employing such employees which would have
been incurred by such

 

25

--------------------------------------------------------------------------------


 

employees’ employer regardless of the employees’ services as witnesses), as may
be reasonably incurred in providing such witness services.

 

Section 8.8                                      Privileged Matters.  CBS and
New Viacom recognize that legal and other professional services relating to
Income Tax matters that have been or will have been provided prior to the
Separation Date have been or will be rendered for the benefit of each of Viacom,
the members of the CBS Group and the members of the New Viacom Group, and that
each of Viacom, the members of the CBS Group and the members of the New Viacom
Group should be deemed to be the client for the purposes of asserting all
privileges which may be asserted under applicable Law in connection therewith. 
Subject to paragraphs (a) through (h) of this Section 8.8, CBS and New Viacom
shall, and shall cause the members of their respective Groups to, agree to
maintain their respective separate and joint privileges, including, without
limitation, by executing common interest agreements where necessary or useful
for this purpose.  To allocate the interests of each party in the information as
to which any party is entitled to assert a privilege, whether or not such a
privilege exists or the existence of which is in dispute, the parties agree as
follows:

 


(A)                                  CBS SHALL BE ENTITLED, IN PERPETUITY, TO
CONTROL THE ASSERTION OR WAIVER OF ALL PRIVILEGES IN CONNECTION WITH PRIVILEGED
INCOME TAX INFORMATION WHICH RELATES TO THE CBS BUSINESS OR TO THE CBS
DISCONTINUED OPERATIONS AND NOT TO THE NEW VIACOM BUSINESS OR THE NEW VIACOM
DISCONTINUED OPERATIONS, WHETHER OR NOT THE PRIVILEGED INFORMATION IS IN THE
POSSESSION OF OR UNDER THE CONTROL OF MEMBERS OF THE CBS GROUP OR THE NEW VIACOM
GROUP.  CBS SHALL ALSO BE ENTITLED, IN PERPETUITY, TO CONTROL THE ASSERTION OR
WAIVER OF ALL PRIVILEGES IN CONNECTION WITH PRIVILEGED INCOME TAX INFORMATION
WHICH RELATES TO THE SUBJECT MATTER OF ANY PENDING OR FUTURE CLAIM, DEMAND OR
ACTION RELATING TO INCOME TAXES THAT IS, OR WHICH CBS REASONABLY ANTICIPATES MAY
BECOME A LIABILITY FOR WHICH CBS MAY BE RESPONSIBLE UNDER THIS AGREEMENT OR
OTHERWISE, AND THAT IS NOT ALSO, OR THAT CBS REASONABLY ANTICIPATES WILL NOT
BECOME A LIABILITY FOR WHICH NEW VIACOM MAY BE RESPONSIBLE UNDER THIS AGREEMENT
OR OTHERWISE, WHETHER OR NOT THE PRIVILEGED INCOME TAX INFORMATION IS IN THE
POSSESSION OF OR UNDER THE CONTROL OF MEMBERS OF THE CBS GROUP OR THE NEW VIACOM
GROUP.


 


(B)                                 NEW VIACOM SHALL BE ENTITLED, IN PERPETUITY,
TO CONTROL THE ASSERTION OR WAIVER OF ALL PRIVILEGES IN CONNECTION WITH
PRIVILEGED INCOME TAX INFORMATION WHICH RELATES TO THE NEW VIACOM BUSINESS OR TO
THE NEW VIACOM DISCONTINUED OPERATIONS AND NOT TO THE CBS BUSINESS OR THE CBS
DISCONTINUED OPERATIONS, WHETHER OR NOT THE PRIVILEGED INFORMATION IS IN THE
POSSESSION OF OR UNDER THE CONTROL OF MEMBERS OF THE CBS GROUP OR THE NEW VIACOM
GROUP.  NEW VIACOM SHALL ALSO BE ENTITLED, IN PERPETUITY, TO CONTROL THE
ASSERTION OR WAIVER OF ALL PRIVILEGES IN CONNECTION WITH PRIVILEGED INCOME TAX
INFORMATION WHICH RELATES TO THE SUBJECT MATTER OF ANY PENDING OR FUTURE CLAIM,
DEMAND OR ACTION RELATING TO INCOME TAXES THAT IS, OR WHICH NEW VIACOM
REASONABLY ANTICIPATES MAY BECOME A LIABILITY FOR WHICH NEW VIACOM MAY BE
RESPONSIBLE UNDER THIS AGREEMENT OR OTHERWISE, AND THAT IS NOT ALSO, OR THAT NEW
VIACOM REASONABLY ANTICIPATES WILL NOT BECOME A LIABILITY FOR WHICH CBS MAY BE

 

26

--------------------------------------------------------------------------------


 


RESPONSIBLE UNDER THIS AGREEMENT OR OTHERWISE, WHETHER OR NOT THE PRIVILEGED
INCOME TAX INFORMATION IS IN THE POSSESSION OF OR UNDER THE CONTROL OF MEMBERS
OF THE CBS GROUP OR THE NEW VIACOM GROUP.


 


(C)                                  SUBJECT TO THE RESTRICTIONS OF THIS
SECTION 8.8, NEW VIACOM AND CBS AGREE THAT THEY SHALL HAVE EQUAL RIGHT TO ASSERT
ALL SHARED PRIVILEGES AND ALL PRIVILEGES NOT ALLOCATED PURSUANT TO THE TERMS OF
SECTIONS 8.8(A) OR (B) AND WHICH RELATE TO THE MEMBERS OF BOTH THE CBS GROUP AND
THE NEW VIACOM GROUP.


 


(D)                                 EACH PARTY HERETO SHALL ENSURE THAT NO
MEMBER OF ITS RESPECTIVE GROUP MAY WAIVE ANY PRIVILEGE WHICH COULD BE ASSERTED
UNDER ANY APPLICABLE LAW, AND IN WHICH THE OTHER PARTY HERETO HAS A SHARED
PRIVILEGE, WITHOUT THE CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED OR AS PROVIDED IN PARAGRAPH (E) OR (F) BELOW.


 


(E)                                  IN THE EVENT OF ANY CLAIM, DEMAND OR ACTION
OR OTHER DISPUTE BETWEEN THE MEMBERS OF THE NEW VIACOM GROUP, ON THE ONE HAND,
AND THE MEMBERS OF THE CBS GROUP, ON THE OTHER HAND, EITHER SUCH PARTY MAY WAIVE
A PRIVILEGE IN WHICH THE OTHER PARTY HAS A SHARED PRIVILEGE, WITHOUT OBTAINING
THE CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT SUCH WAIVER OF A SHARED
PRIVILEGE SHALL BE EFFECTIVE ONLY AS TO THE USE OF INFORMATION WITH RESPECT TO
THE CLAIM, DEMAND OR ACTION OR OTHER BETWEEN THE MEMBERS OF THE NEW VIACOM
GROUP, ON THE ONE HAND, AND THE MEMBERS OF THE CBS GROUP, ON THE OTHER HAND, AND
SHALL NOT OPERATE AS A WAIVER OF THE SHARED PRIVILEGE WITH RESPECT TO THIRD
PARTIES.


 


(F)                                    IF A DISPUTE ARISES BETWEEN THE MEMBERS
OF THE NEW VIACOM GROUP, ON THE ONE HAND, AND THE MEMBERS OF THE CBS GROUP, ON
THE OTHER HAND, REGARDING WHETHER A PRIVILEGE SHOULD BE WAIVED TO PROTECT OR
ADVANCE THE INTEREST OF EITHER PARTY, EACH PARTY AGREES THAT IT SHALL NEGOTIATE
IN GOOD FAITH, SHALL ENDEAVOR TO MINIMIZE ANY PREJUDICE TO THE RIGHTS OF THE
OTHER PARTY, AND SHALL NOT UNREASONABLY WITHHOLD CONSENT TO ANY REQUEST FOR
WAIVER BY THE OTHER PARTY.  EACH PARTY HERETO SPECIFICALLY AGREES THAT IT WILL
NOT WITHHOLD CONSENT TO WAIVER FOR ANY PURPOSE EXCEPT TO PROTECT ITS OWN
LEGITIMATE INTERESTS.


 


(G)                                 UPON RECEIPT BY EITHER PARTY HERETO OR BY
ANY SUBSIDIARY THEREOF OF ANY SUBPOENA, DISCOVERY OR OTHER REQUEST WHICH
ARGUABLY CALLS FOR THE PRODUCTION OR DISCLOSURE OF INCOME TAX INFORMATION
SUBJECT TO A SHARED PRIVILEGE OR AS TO WHICH THE OTHER PARTY OR A SUBSIDIARY
THEREOF HAS THE SOLE RIGHT HEREUNDER TO ASSERT A PRIVILEGE, OR IF EITHER PARTY
OBTAINS KNOWLEDGE THAT ANY OF ITS OR ANY OF ITS SUBSIDIARIES’ CURRENT OR FORMER
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES HAVE RECEIVED ANY SUBPOENA, DISCOVERY
OR OTHER REQUESTS WHICH ARGUABLY CALL FOR THE PRODUCTION OR DISCLOSURE OF SUCH
PRIVILEGED INFORMATION, SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY OF THE
EXISTENCE OF THE REQUEST AND SHALL PROVIDE THE OTHER PARTY A REASONABLE
OPPORTUNITY TO REVIEW THE INFORMATION AND TO ASSERT ANY RIGHTS IT OR THEY MAY
HAVE UNDER THIS SECTION 8.8 OR OTHERWISE TO PREVENT THE PRODUCTION OR DISCLOSURE
OF SUCH PRIVILEGED INFORMATION.

 

27

--------------------------------------------------------------------------------


 


(H)                                 THE TRANSFER OF ALL RECORDS AND OTHER INCOME
TAX INFORMATION AND EACH PARTY’S RETENTION OF RECORDS AND OTHER INFORMATION
WHICH MAY INCLUDE PRIVILEGED INFORMATION OF THE OTHER PURSUANT TO THIS AGREEMENT
IS MADE IN RELIANCE ON THE AGREEMENT OF CBS AND NEW VIACOM, AS SET FORTH IN
SECTION 8.2 AND THIS SECTION 8.8, TO MAINTAIN THE CONFIDENTIALITY OF PRIVILEGED
INFORMATION AND TO ASSERT AND MAINTAIN ALL APPLICABLE PRIVILEGES.  THE ACCESS TO
INFORMATION BEING GRANTED PURSUANT TO SECTIONS 8.3 AND 8.4 HEREOF, THE AGREEMENT
TO PROVIDE WITNESSES PURSUANT TO SECTION 8.7 HEREOF, THE FURNISHING OF NOTICES
AND DOCUMENTS AND OTHER COOPERATIVE EFFORTS CONTEMPLATED BY THIS AGREEMENT, AND
THE TRANSFER OF PRIVILEGED INFORMATION BETWEEN AND AMONG THE PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES PURSUANT TO THIS AGREEMENT SHALL NOT BE DEEMED A WAIVER
OF ANY PRIVILEGE THAT HAS BEEN OR MAY BE ASSERTED UNDER THIS AGREEMENT OR
OTHERWISE.


 

Section 8.9                                      Tax Library.  The parties agree
to share the written materials in the tax library on the 32nd floor of 1515
Broadway, New York, New York as long as the tax departments of New Viacom and
CBS are sharing office space at such location.  At such time as one tax
department vacates such location, the written materials shall be reasonably
divided between New Viacom and CBS.

 


ARTICLE IX



MISCELLANEOUS


 

Section 9.1                                      Termination.  Except as
provided for pursuant to a written agreement of the parties hereto, this
Agreement shall remain in force and be binding so long as the applicable period
of assessment (including extensions) remains unexpired for any Taxes
contemplated by this Agreement.

 

Section 9.2                                      Effect of Termination.  In the
event of termination of this Agreement as provided in Section 9.1, this
Agreement shall forthwith become void and there shall be no liability on the
part of either party hereto.

 

Section 9.3                                      Amendments.  This Agreement may
not be amended or modified except (a) by an instrument in writing signed by, or
on behalf of, the parties hereto or (b) by a waiver in accordance with
Section 9.4.

 

Section 9.4                                      Waiver.

 

28

--------------------------------------------------------------------------------


 

Either party to this Agreement may (a) extend the time for the performance of
any of the obligations or other acts of the other party and (b) waive compliance
with any of the agreements of the other party or conditions to such party’s
obligations contained herein.  Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby.  Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement.  The failure of
either party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

 

Section 9.5                                      Limitation of Liability.  IN NO
EVENT SHALL ANY MEMBER OF THE CBS GROUP OR THE NEW VIACOM GROUP BE LIABLE TO ANY
MEMBER OF THE NEW VIACOM GROUP OR THE CBS GROUP, RESPECTIVELY, FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS,
HOWEVER, CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING, WITHOUT LIMITATION,
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 9.6                                      Expenses.  Except as otherwise
specified in this Agreement, all costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated by this
Agreement, to the extent they are incurred prior to the Separation Date, shall
be borne by CBS and New Viacom equally, and to the extent they are incurred
subsequent to the Separation Date, shall be borne by the party incurring such
costs and expenses.

 

Section 9.7                                      Counterparts.  This Agreement
may be executed and delivered (including by facsimile transmission) in
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

Section 9.8                                      Notices.  All notices,
requests, claims, demands and other communications hereunder shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by an internationally recognized overnight
courier service, by facsimile or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties hereto at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.8):

 

29

--------------------------------------------------------------------------------


 

If to CBS, to:

 

 

 

CBS Corporation

 

51 West 52nd Street

 

New York, NY 10019

 

Facsimile No.: (212) 975-4215

 

 

 

Attn:

Louis J. Briskman

 

 

Richard M. Jones

 

 

 

 

With a copy to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Facsimile No.: (212) 310-8007

 

 

 

Attn:

Howard Chatzinoff

 

 

Michael E. Lubowitz

 

 

 

If to New Viacom, to:

 

 

 

Viacom Inc.

 

1515 Broadway

 

New York, NY 10036

 

Facsimile No.: (212) 258-6099

 

 

 

Attn:

Michael D. Fricklas

 

 

Jay Kushner

 

 

 

With a copy to:

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019

 

Facsimile No.: (212) 757-3990

 

 

 

Attn:

Alfred D. Youngwood

 

 

David R. Sicular

 

 

Section 9.9                                      Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any Law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect for so long as the
economic or legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to either party hereto.  Upon
such

 

30

--------------------------------------------------------------------------------


 

determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
greatest extent possible.

 

Section 9.10                                Entire Agreement; Assignment.  This
Agreement, the Schedule attached hereto, and any side letter described in
Section 3.1(a) constitute the entire agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, between the parties hereto
with respect to the subject matter hereof and thereof.  This Agreement may not
be assigned (whether pursuant to a merger, by operation of Law or otherwise) by
a party hereto without the consent of the other parties hereto, provided that no
such assignment shall relieve the assigning party of its obligations hereunder.

 

Section 9.11                                Parties in Interest.  This Agreement
shall be binding upon and inure solely to the benefit of the parties hereto and
their successors and permitted assigns, and nothing herein, express or implied,
is intended to or shall confer upon any other Person any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

 

Section 9.12                                Governing Law.  This Agreement shall
be governed by, and construed in accordance with, the Laws of the State of
New York.

 

Section 9.13                                Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.

 

31

--------------------------------------------------------------------------------


 

Section 9.14                                Headings.  The descriptive headings
contained in this Agreement are included for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Unless otherwise expressly provided for in this Agreement, the word “including”
or any variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

Section 9.15                                Survival of Covenants.  Except as
expressly set forth herein, the covenants, representations and warranties
contained in this Agreement and each Ancillary Agreement, and liability for the
breach of any obligations contained herein or therein, shall survive the
Separation and shall remain in full force and effect.

 

*               *               *               *               *

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized officer as of the date first set forth above.

 

 

VIACOM INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Joseph R. Ianniello

 

 

 

Name:

Joseph R. Ianniello

 

 

Title:

Senior Vice President,
Finance and Treasurer

 

 

 

 

 

 

 

NEW VIACOM CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael D. Fricklas

 

 

 

Name:

Michael D. Fricklas

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

33

--------------------------------------------------------------------------------